Exhibit 10.36

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AGREEMENT FOR THIRD AMENDMENT OFAMENDED AND RESTATED CREDIT AGREEMENT,
dated as of the 27th day of April, 2009 (this “Amendment Agreement”), is entered
into among JACKSON HEWITT TAX SERVICE INC., a Delaware corporation (the
“Parent”), JACKSON HEWITT INC., a Virginia corporation (“Jackson Hewitt”), TAX
SERVICES OF AMERICA, INC., a Delaware corporation (“Tax Services”), and HEWFANT
INC., a Virginia corporation (“Hewfant” and collectively with the Parent,
Jackson Hewitt and Tax Services, the “Borrowers” and each a “Borrower”), the
Lenders that are parties to the Credit Agreement referred to below and that are
signatories to this Amendment Agreement (collectively, the “Required Lenders”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders.

RECITALS

A. The Borrowers, the Lenders and Wachovia are parties to that certain Amended
and Restated Credit Agreement, dated as of October 6, 2006, as amended by the
First Amendment to Amended and Restated Credit Agreement, dated as of
October 31, 2007, and as amended by the Second Amendment to Amended and Restated
Credit Agreement, dated as of the May 21, 2008 (as further amended, restated and
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement.

B. The Borrowers have requested certain amendments to the Credit Agreement and
the Administrative Agent and the Required Lenders have agreed to make such
amendments on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

THIRD AMENDMENT TO CREDIT AGREEMENT

(a) Effective on the Third Amendment Effective Date (as defined below), the
Credit Agreement, including the Exhibits and Schedules attached thereto, is
hereby amended so that such Credit Agreement, Exhibits and Schedules, as so
amended, shall read in its entirety as attached hereto as Exhibit A (as so
amended, the “Amended Credit Agreement”). The amendments contained therein shall
not, in any manner, be construed to constitute payment of, or impair, limit,
cancel or extinguish, or constitute a novation in respect of, the Obligations of
the Credit Parties evidenced by or arising under the Credit Agreement and the
other Credit Documents, but shall continue in full force and effect in favor of
the Administrative Agent and the Lenders. From and after the Third Amendment
Effective Date, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof’ and words of similar import, as used in the
Amended Credit Agreement, shall, unless the context otherwise requires, refer to
the Amended Credit Agreement.



--------------------------------------------------------------------------------

(b) Each Borrower hereby acknowledges, confirms and agrees that, as of the date
hereof, the Borrowers are indebted to the Lenders in respect of Revolving Loans
under the Credit Agreement in the aggregate principal amount of $264,000,000,
together with all interest accrued and accruing thereon (to the extent
applicable), and all fees, costs, expenses and other charges relating thereto,
all of which are unconditionally owing by the Borrowers to the Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
On the Third Amendment Effective Date, $225,000,000 of the Revolving Loans
outstanding under the Credit Agreement on such date shall continue to be
outstanding as Terms Loans under the Amended Credit Agreement, and the remainder
of such Revolving Loans shall continue to be outstanding as Revolving Loans
under the Amended Credit Agreement, and the terms of the Amended Credit
Agreement will govern the rights and obligations of the Credit Parties, the
Lenders and the Administrative Agent with respect thereto; provided that the
foregoing shall not be construed to discharge or release any Credit Party from
any obligations owed to the Lenders under the Credit Agreement, which shall
remain owing under the Amended Credit Agreement.

ARTICLE II

CONDITIONS OF EFFECTIVENESS

This Amendment Agreement shall become effective as of the date (the “Third
Amendment Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

(a) The Administrative Agent shall have received an executed counterpart hereof
from each of the Borrowers and the Required Lenders.

(b) The Administrative Agent shall have received the following, each dated as of
the Third Amendment Effective Date (unless otherwise specified), and in such
number of copies as the Administrative Agent shall have requested:

(i) to the extent requested by any Lender in accordance with Section 2.4(d) of
the Amended Credit Agreement, a Note or Notes for such Lender;

(ii) an executed counterpart of the Consent, Reaffirmation, and Agreement of
Guarantor from each Guarantor;

(iii) the Security Agreement, duly completed and executed by the Credit Parties,
together with any certificates evidencing the Capital Stock being pledged
thereunder as of the Third Amendment Effective Date and undated assignments
separate from certificate for any such certificate, duly executed in blank; and

(iv) Assignments and Grants of Security Interests for the federally registered
Intellectual Property referred to in Annexes D, E and F of the Security
Agreement, in substantially the form of Exhibits B and C (as applicable) to the
Security Agreement, in each case duly completed and executed by each applicable
Credit Party.

 

2



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Credit Party executing any Credit Documents as
of the Third Amendment Effective Date, dated the Third Amendment Effective Date
and in form and substance reasonably satisfactory to the Administrative Agent,
certifying (i) that attached thereto is a true and complete copy of the articles
or certificate of incorporation, certificate of formation or other
organizational document and all amendments thereto of such Credit Party,
certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization, and that the same
has not been amended since the date of such certification, (ii) that attached
thereto is a true and complete copy of the bylaws, operating agreement or
similar governing document of such Credit Party, as then in effect and as in
effect at all times from the date on which the resolutions referred to in
clause (iii) below were adopted to and including the date of such certificate,
and (iii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors (or similar governing body) of such Credit
Party, authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents, and attaching all such copies
of the documents described above.

(d) The favorable opinions of (A) Skadden , Arps, Slate, Meagher & Flom LLP,
special counsel to the Credit Parties, and (B) local counsel to the Credit
Parties in such jurisdictions as may be reasonably requested by the
Administrative Agent, all in form and substance reasonably satisfactory to the
Administrative Agent.

(e) The Administrative Agent shall have received certified reports from an
independent search service satisfactory to it listing any tax lien filing or
Uniform Commercial Code financing statement that names any Credit Party as
debtor in the state of incorporation or formation of such Credit Party, and the
results thereof shall be reasonably satisfactory to the Administrative Agent.

(f) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all filings, recordings, registrations and other actions
(including, without limitation, the filing of duly completed UCC-1 financing
statements in each jurisdiction listed on Annex A to the Security Agreement)
necessary to perfect the Liens created by the Security Documents shall have been
completed, or arrangements satisfactory to the Administrative Agent for the
completion thereof shall have been made.

(g) The Borrowers shall have paid to the Administrative Agent, for the benefit
of each Lender who approves this Amendment a nonrefundable amendment fee in the
amount of 0.50% of the sum of each such approving Lender’s final allocated Term
Loan and Revolving Credit Commitment, which fee shall be deemed fully earned as
of the Third Amendment Effective Date.

(h) The Borrowers shall have paid to the Arranger and Wachovia the other fees
required under the engagement letter from the Arranger and Wachovia to the
Borrowers, dated as of April 14, 2009.

 

3



--------------------------------------------------------------------------------

(i) The Borrowers shall have paid all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment Agreement (including,
without limitation, the reasonable and documented fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto).

ARTICLE III

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

The Borrowers hereby represent and warrant, on the date hereof and as of the
Third Amendment Effective Date, that (i) the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of such date, both immediately before
and after giving effect to this Amendment Agreement (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date), (ii) this Amendment Agreement
has been duly authorized, executed and delivered by the Borrowers and
constitutes the legal, valid and binding obligation of the Borrowers enforceable
against it in accordance with its terms and (iii) no Default or Event of Default
shall have occurred and be continuing on the Third Amendment Effective Date,
both immediately before and after giving effect to this Amendment Agreement.

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWERS

The Borrowers hereby confirm and agree that, after giving effect to this
Amendment Agreement, the Credit Agreement and the other Credit Documents remain
in full force and effect and enforceable against the Borrowers in accordance
with their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect, and represents and warrants to the Lenders
that it has no knowledge of any claims, counterclaims, offsets, or defenses to
or with respect to its obligations under the Credit Documents, or if the
Borrowers have any such claims, counterclaims, offsets, or defenses to the
Credit Documents or any transaction related to the Credit Documents, the same
are hereby waived, relinquished, and released in consideration of the execution
of this Amendment Agreement. This acknowledgement and confirmation by the
Borrowers is made and delivered to induce the Administrative Agent and the
Lenders to enter into this Amendment Agreement, and the Borrowers acknowledge
that the Administrative Agent and the Lenders would not enter into this
Amendment Agreement in the absence of the acknowledgement and confirmation
contained herein.

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This Amendment Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

4



--------------------------------------------------------------------------------

5.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment Agreement. Any reference to the Credit Agreement or any of the other
Credit Documents herein or in any such documents shall refer to the Credit
Agreement and Credit Documents as amended hereby. This Amendment Agreement is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Amendment Agreement shall constitute
a Credit Document under the terms of the Credit Agreement.

5.3 Expenses. The Borrowers agree on demand (i) to pay all reasonable fees and
expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Amendment Agreement and the other Credit Documents delivered in
connection herewith.

5.4 Severability. To the extent any provision of this Amendment Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment Agreement in any jurisdiction.

5.5 Successors and Assigns. This Amendment Agreement shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

5.6 Construction. The headings of the various sections and subsections of this
Amendment Agreement have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

5.7 Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their duly authorized officers as of the date first above
written.

 

JACKSON HEWITT TAX SERVICE INC.

JACKSON HEWITT INC.

TAX SERVICES OF AMERICA, INC.

HEWFANT INC.

By:   /s/ Daniel P. O’Brien Name:   Daniel P. O’Brien Title:   CFO

(signatures continued)

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and
as a Lender By:   /s/ James J. Petronchak Name:   James J. Petronchak Title:  
SVP

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent, and as a Lender By:   /s/ Jason
Cassity Name:   Jason Cassity Title:   Vice President

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent, and as a Lender By:   /s/ Charles J.
Margiotti III Name:   Charles J. Margiotti III Title:   Vice President

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent, and as a Lender By:  
/s/ Lori S. Franzon Name:   Lori S. Franzon Title:   Vice President

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Documentation Agent, and as a Lender By:   /s/
Kenneth Coons Name:   Kenneth Coons Title:   AVP / Underwriter

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:   /s/ Randolph Cates Name:
  Randolph Cates Title:   VP, Senior Relationship Manager

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ George B. Davis Name:   George B. Davis
Title:   Vice President

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNION BANK, N.A. (formerly Union Bank of California, N.A.), as a Lender By:  
/s/ Christina J. Buck Name:   Christina J. Buck Title:   Vice President

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. (formerly North Fork Bank), as a Lender By:   /s/ Stephen
DiGiovanna Name:   Stephen DiGiovanna Title:   Senior Vice President

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender By:   /s/ Wendy
Hobson Name:   Wendy Hobson Title:   Manager By:   /s/ Elaine Crowley Name:  
Elaine Crowley Title:   Senior Manager

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

TD BANK, N.A. (formerly Commerce Bank), as a Lender By:   /s/ Craig Pasko Name:
  Craig Pasko Title:   Vice President

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

RBS CITIZENS N.A., as a Lender By:   /s/ Martin Efron Name:   Martin Efron
Title:   Senior Vice President

AGREEMENT FOR THIRD AMENDMENT OF

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A to

Agreement for Third Amendment to

Amended and Restated Credit Agreement

(see attached Amended Credit Agreement)



--------------------------------------------------------------------------------

CUSIP Number: Deal # 46820EAA8

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

JACKSON HEWITT TAX SERVICE INC.,

JACKSON HEWITT INC.,

TAX SERVICES OF AMERICA, INC. and

HEWFANT INC.

as Borrowers,

THE LENDERS NAMED HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.,

as co-Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.

and

PNC BANK, NATIONAL ASSOCIATION

as co-Documentation Agents

$400,000,000 Senior Credit Facilities

WACHOVIA CAPITAL MARKETS, LLC

Sole Lead Arranger and Sole Book Runner

Dated as of October 6, 2006

(as amended through April 27, 2009)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page   

ARTICLE I

 

DEFINITIONS

  

1.1

  

Defined Terms

   2

1.2

  

Accounting Terms

   26

1.3

  

Other Terms; Construction

   26   

ARTICLE II

 

AMOUNT AND TERMS OF THE LOANS

  

2.1

  

Loans; Commitments

   27

2.2

  

Borrowings

   28

2.3

  

Disbursements; Funding Reliance; Domicile of Loans

   31

2.4

  

Evidence of Debt; Notes

   32

2.5

  

Termination and Reduction of Revolving Credit Commitments and Swingline
Commitment

   33

2.6

  

Mandatory Payments and Prepayments

   34

2.7

  

Voluntary Prepayments

   35

2.8

  

Interest

   36

2.9

  

Fees

   38

2.10

  

Interest Periods

   39

2.11

  

Conversions and Continuations

   40

2.12

  

Method of Payments; Computations; Apportionment of Payments

   41

2.13

  

Recovery of Payments

   43

2.14

  

Use of Proceeds

   43

2.15

  

Pro Rata Treatment

   44

2.16    

  

Increased Costs; Change in Circumstances; Illegality

   45

2.17

  

Taxes

   47

2.18

  

Compensation

   49

2.19

  

Replacement of Lenders; Mitigation of Costs

   49   

ARTICLE III

 

LETTERS OF CREDIT

  

3.1

  

Issuance

   50

3.2

  

Notices

   52

3.3

  

Participations

   52

3.4

  

Reimbursement

   53

3.5

  

Payment by Revolving Loans

   53

3.6

  

Payment to Revolving Credit Lenders

   54

 

i



--------------------------------------------------------------------------------

3.7

  

Obligations Absolute

   54

3.8

  

Cash Collateral Account

   56

3.9

  

The Issuing Lender

   56

3.10

  

Effectiveness

   57   

ARTICLE IV

 

CONDITIONS OF BORROWING

  

4.1

  

[Reserved]

   57

4.2

  

Conditions of All Borrowings

   57   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

  

5.1

  

Corporate Organization and Power

   58

5.2

  

Authorization; Enforceability

   58

5.3

  

No Violation

   58

5.4

  

Governmental and Third-Party Authorization; Permits

   59

5.5

  

Litigation

   59

5.6

  

Taxes

   59

5.7

  

Subsidiaries

   59

5.8

  

Full Disclosure

   60

5.9

  

Margin Regulations

   60

5.10

  

No Material Adverse Effect

   60

5.11

  

Financial Matters

   60

5.12    

  

Ownership of Properties

   61

5.13

  

ERISA

   61

5.14

  

Environmental Matters

   62

5.15

  

Compliance with Laws

   63

5.16

  

Intellectual Property

   63

5.17

  

Regulated Industries

   63

5.18

  

Insurance

   63

5.19

  

Material Contracts

   63

5.20

  

Security Documents

   64

5.21

  

No Burdensome Restrictions

   64

5.22

  

OFAC; Anti-Terrorism Laws

   64   

ARTICLE VI

 

AFFIRMATIVE COVENANTS

  

6.1

  

Financial Statements

   65

6.2

  

Other Business and Financial Information

   66

6.3

  

Existence; Franchises; Maintenance of Properties

   67

6.4

  

Compliance with Laws

   68

6.5

  

Payment of Obligations

   68

 

ii



--------------------------------------------------------------------------------

6.6

  

Insurance

   68

6.7

  

Maintenance of Books and Records; Inspection

   68

6.8

  

Material Subsidiaries

   69

6.9

  

Additional Security

   70

6.10

  

Environmental Laws

   70

6.11

  

OFAC, PATRIOT Act Compliance

   71

6.12

  

Further Assurances

   71

6.13

  

Landlord Waivers

   71   

ARTICLE VII

 

FINANCIAL COVENANTS

  

7.1

  

Leverage Ratio

   71

7.2

  

Interest Coverage Ratio

   72   

ARTICLE VIII

 

NEGATIVE COVENANTS

  

8.1

  

Fundamental Changes

   72

8.2

  

Indebtedness

   73

8.3

  

Liens

   74

8.4

  

Investments

   76

8.5

  

Restricted Payments

   78

8.6

  

Transactions with Affiliates

   78

8.7

  

Transactions with Franchisees

   79

8.8

  

Lines of Business

   79

8.9

  

Sale-Leaseback Transactions

   79

8.10

  

Certain Amendments

   79

8.11    

  

Restrictive Agreements

   79

8.12

  

Fiscal Year

   80

8.13

  

Accounting Changes

   80   

ARTICLE IX

 

EVENTS OF DEFAULT

  

9.1

  

Events of Default

   80

9.2

  

Remedies: Termination of Commitments, Acceleration, etc.

   82

9.3

  

Remedies: Set-Off

   83   

ARTICLE X

 

THE ADMINISTRATIVE AGENT

  

10.1

  

Appointment and Authority

   84

10.2

  

Rights as a Lender

   84

 

iii



--------------------------------------------------------------------------------

10.3

  

Exculpatory Provisions

   84

10.4

  

Reliance by Administrative Agent

   85

10.5

  

Delegation of Duties

   85

10.6

  

Resignation of Administrative Agent

   86

10.7

  

Non-Reliance on Administrative Agent and Other Lenders

   86

10.8

  

No Other Duties, Etc

   87

10.9

  

Collateral and Guaranty Matters

   87

10.10

  

Issuing Lender and Swingline Lender

   87   

ARTICLE XI

 

MISCELLANEOUS

  

11.1

  

Expenses; Indemnity; Damage Waiver

   88

11.2

  

Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process

   89

11.3

  

Waiver of Jury Trial

   90

11.4

  

Notices; Effectiveness; Electronic Communication

   91

11.5

  

Amendments, Waivers, etc.

   92

11.6

  

Successors and Assigns

   93

11.7

  

No Waiver

   96

11.8

  

Survival

   97

11.9

  

Severability

   97

11.10

  

Construction

   97

11.11

  

Confidentiality

   97

11.12    

  

Joint and Several Liability

   98

11.13

  

Appointment of Administrative Borrower

   99

11.14

  

Counterparts; Integration; Effectiveness

   99

11.15

  

Disclosure of Information

   100

11.16

  

USA Patriot Act Notice

   100

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    Form of Revolving Note Exhibit A-2    Form of Swingline Note
Exhibit A-3    Form of Term Note Exhibit B-1    Form of Notice of Borrowing
Exhibit B-2    Form of Notice of Swingline Borrowing Exhibit B-3    Form of
Notice of Conversion/Continuation Exhibit B-4    Form of Letter of Credit Notice
Exhibit C    Form of Compliance Certificate Exhibit D    Form of Assignment and
Assumption Exhibit E    Form of Guaranty Exhibit F    Form of Security Agreement

SCHEDULES

 

Schedule 1.1(a)    Commitments and Notice Addresses Schedule 1.1(b)    Existing
Letters of Credit Schedule 5.4    Consents and Approvals Schedule 5.7   
Subsidiaries Schedule 5.19    Material Contracts Schedule 8.2    Indebtedness
Schedule 8.3    Liens Schedule 8.4    Investments Schedule 8.6    Transactions
with Affiliates Schedule 8.11    Restrictive Agreements

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the 6th day of October,
2006, is made among JACKSON HEWITT TAX SERVICE INC., a Delaware corporation (the
“Parent”), JACKSON HEWITT INC., a Virginia corporation (“Jackson Hewitt”), TAX
SERVICES OF AMERICA, INC., a Delaware corporation (“Tax Services”), and HEWFANT
INC., a Virginia corporation (“Hewfant” and collectively with the Parent,
Jackson Hewitt and Tax Services, the “Borrowers” and each a “Borrower”), the
Lenders (as hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders, BANK OF AMERICA, N.A. and CITIBANK, N.A.,
as Co-Syndication Agents for the Lenders, and JPMORGAN CHASE BANK, N.A. and PNC
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents for the Lenders.

BACKGROUND STATEMENT

The Borrowers entered into a Credit Agreement, dated as of June 29, 2005 (as
amended, the “Initial Credit Agreement”) among the Borrowers, the banks and
other financial institutions party thereto, and Wachovia, as administrative
agent. The Borrowers amended and restated the Initial Credit Agreement, by
entering into the Amended and Restated Credit Agreement, dated as of October 6,
2006 (as amended by the First Amendment to Credit Agreement dated as of
October 31, 2007 and the Second Amendment to Credit Agreement dated as of
May 21, 2008, the “Existing Credit Agreement”), among the Borrowers, the banks
and other financial institutions party thereto, and Wachovia, as administrative
agent, to provide a revolving credit facility in the aggregate principal amount
of $450,000,000. Pursuant to the Amendment Agreement, as of the Third Amendment
Effective Date, the Existing Credit Agreement is amended to read in its entirety
as set forth herein (as amended by the Amendment Agreement and further amended,
restated or modified from time to time, the “Amended Credit Agreement”),
providing for a term loan facility in the aggregate principal amount of
$225,000,000 and a revolving credit facility in the aggregate principal amount
of $175,000,000.

The Lenders are willing to amend the Existing Credit Agreement on the terms and
conditions set forth in this Agreement and the Amendment Agreement. It is the
intent of the parties hereto that the Amended Credit Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any of such obligations and liabilities.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

“Account Designation Letter” means a letter from the Borrowers to the
Administrative Agent, duly completed and signed by an Authorized Officer of each
of the Borrowers and in form and substance reasonably satisfactory to the
Administrative Agent, listing any one or more accounts to which the Borrowers
may from time to time request the Administrative Agent to forward the proceeds
of any Loans made hereunder.

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrowers directly, or
indirectly through one or more Subsidiaries, (i) acquire any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquire securities or other ownership interests of any Person having at
least a majority of combined voting power of the then outstanding securities or
other ownership interests of such Person.

“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrowers
and their Subsidiaries in connection with such Acquisition, (ii) the value of
all Capital Stock of the Parent issued or given as purchase price in connection
with such Acquisition (as determined by the parties thereto under the definitive
acquisition agreement), (iii) the amount (determined by using the face amount or
the amount payable at maturity, whichever is greater) of all Indebtedness
incurred, assumed or acquired by the Borrowers and their Subsidiaries in
connection with such Acquisition, (iv) the maximum amount of any Contingent
Purchase Price Obligations reasonably likely to be payable in connection with
such Acquisition, as determined in good faith by the Borrowers, (v) all amounts
paid in respect of noncompetition agreements, consulting agreements and similar
arrangements entered into in connection with such Acquisition, and (vi) the
aggregate fair market value of all other real, mixed or personal property paid
as purchase price by the Borrowers and their Subsidiaries in connection with
such Acquisition.

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan of
any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans of such Class as in effect at
such time.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan of any
Class, a rate per annum equal to the LIBOR Rate as in effect at such time plus
the Applicable Percentage for LIBOR Loans of such Class as in effect at such
time.

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
appointed under Section 10.1, and its successors and permitted assigns in such
capacity.

“Administrative Borrower” shall have the meaning set forth in Section 11.13.

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of any Credit Party. For purposes hereof, an
Affiliate does not include any Franchisee acting in such capacity.

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding at such time, (ii) the
aggregate Letter of Credit Exposure of all Revolving Credit Lenders at such time
and (iii) the aggregate principal amount of Swingline Loans outstanding at such
time.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
modified, restated or supplemented from time to time in accordance with its
terms.

“Amendment Agreement” means the Amendment Agreement, dated as of the Third
Amendment Effective Date, among the Borrowers, the Guarantors, the banks and
other financial institutions party thereto, and Wachovia, as administrative
agent.

“Applicable Percentage” means, at any time from and after the Third Amendment
Effective Date, the applicable percentage (i) to be added to the Base Rate for
purposes of determining the Adjusted Base Rate, (ii) to be added to the LIBOR
Rate for purposes of determining the Adjusted LIBOR Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Leverage Ratio:

 

Level

  

Total

Leverage Ratio

   Applicable
LIBOR Margin     Applicable Base
Rate Margin     Applicable
Commitment Fee
Percentage  

I

  

Greater than 3.0 to 1.0

   4.50 %    3.50 %    0.875 % 

II

  

Less than or equal to 3.0 to 1.0 but greater than 2.5 to 1.0

   4.00 %    3.00 %    0.75 % 

III

  

Less than or equal to 2.5 to 1.0 but greater than 2.0 to 1.0

   3.50 %    2.50 %    0.625 % 

IV

  

Less than or equal to 2.0 to 1.0

   3.00 %    2.00 %    0.50 % 

 

3



--------------------------------------------------------------------------------

On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary,
(i) if at any time the Borrowers shall have failed to deliver any of the
financial statements as required by Sections 6.1(a) or 6.1(b), as the case may
be, or the Compliance Certificate as required by Section 6.2(a), then at all
times from and including the date on which such statements and Compliance
Certificate are required to have been delivered until the date on which the same
shall have been delivered, each Applicable Percentage shall be determined based
on Level I above (notwithstanding the actual Leverage Ratio), and (ii) the
determination of the Applicable Percentage shall be subject to Section 2.8(f).
For purposes of this definition, “Adjustment Date” means, with respect to any
Reference Period of the Borrowers, the day (or, if such day is not a Business
Day, the next succeeding Business Day) ten days following the day of delivery by
the Borrower in accordance with Section 6.1(a) or Section 6.1(b), as the case
may be, of (i) financial statements as of the end of and for such Reference
Period and (ii) a duly completed Compliance Certificate with respect to such
Reference Period. From the Third Amendment Effective Date until the first
Adjustment Date requiring a change in any Applicable Percentage as provided
herein, each Applicable Percentage shall be based on Level I above.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

“Arranger” means Wachovia Capital Markets, LLC and its successors.

“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by the Parent or any of its Subsidiaries (whether in one or a
series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries), other than pursuant to a
Casualty Event.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.

“Average Consolidated Funded Debt” means, as of any date of determination, the
average of the quarter ending Consolidated Funded Debt (minus (x) up to
$25,000,000 of Consolidated Funded Debt as of such date incurred pursuant to
Franchisee Financings and (y) any Consolidated Funded Debt representing
Franchisee Advance Payments) for the four previous fiscal quarters.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute, and all regulations from time to time promulgated
thereunder.

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).

“Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per annum,
as adjusted to conform to changes as of the opening of business on the date of
any such change in the Federal Funds Rate and (iii) the LIBOR Rate for an
Interest Period of 1 month plus 1.00%, as adjusted to conform to changes as of
the opening of business on the date of any such change of such LIBOR Rate.

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

“Borrower” and “Borrowers” have the meaning given to such terms in the
introductory paragraph hereof.

“Borrowing” means the incurrence by the Borrowers (including (i) as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11 and
(ii) the conversion of Existing Revolving Loans to Term Loans on the Third
Amendment Effective Date pursuant to Section 2.1(a)) on a single date of a group
of Loans of a single Type (or a Swingline Loan made by the Swingline Lender)
and, in the case of LIBOR Loans, as to which a single Interest Period is in
effect.

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.

“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Parent and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements, repairs or acquisitions
of capital assets, to the extent made with proceeds from Asset Dispositions
permitted under Sections 8.1(v), or (ii) included within the total consideration
paid with respect to any Permitted Acquisition.

 

5



--------------------------------------------------------------------------------

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

“Cash Collateral Account” has the meaning given to such term in Section 3.8.

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 270 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that, at the time of acquisition, has combined capital and surplus
of at least $500,000,000 or (z) that, at the time of acquisition, has (or is a
subsidiary of a bank holding company that has) a long-term unsecured debt rating
of at least A or the equivalent thereof by Standard & Poor’s Ratings Services or
at least A2 or the equivalent thereof by Moody’s Investors Service, Inc.,
(iv) repurchase obligations with a term not exceeding thirty (30) days with
respect to underlying securities of the types described in clause (i) above
entered into with any bank or trust company meeting the qualifications specified
in clause (iii) above at the time of acquisition, and (v) money market funds
that comply with the criteria set forth in Securities and Exchange Commission
Rule 2a-7 under the Investment Company Act of 1940, as amended.

“Casualty Event” means, with respect to any property (including any interest in
property) of any Credit Party, any loss of, damage to, or condemnation or other
taking of, such property for which such Credit Party receives insurance
proceeds, proceeds of a condemnation award or other compensation.

 

6



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Class” has the meaning given such term in Section 2.2(a)

“Closing Date” means October 6, 2006.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Obligations pursuant to any one or more of the Security
Documents.

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

“Consolidated Current Assets” means, as of any date of determination, all assets
of the Parent and its Subsidiaries (other than cash, Cash Equivalents and notes
receivables in respect of Franchisee Financings) that would, in accordance with
GAAP, be classified on a consolidated balance sheet of the Parent and its
Subsidiaries as current assets as of such date.

“Consolidated Current Liabilities” means, as of any date of determination, all
liabilities (without duplication) of the Parent and its Subsidiaries that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Parent and its Subsidiaries as current liabilities as of such date; provided,
however, that Consolidated Current Liabilities shall not include current
maturities of any long-term Indebtedness.

“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, after eliminating extraordinary
gains and losses and unusual items, plus (ii) the sum of (A) Consolidated
Interest Expense, (B) taxes, (C) depreciation and amortization, (D) other
non-cash charges and (E) any amount attributable to any nonrecurring item, but
excluding any cash payments made in such period with respect to any
non-recurring item, in each case to the extent deducted in the computation of
Consolidated Net Income for such period, plus (iii) without duplication, EBITDA
attributable to assets which are the subject of a Permitted Acquisition
consummated during such Reference Period for which the total consideration (cash
and stock) paid by the Parent and its Subsidiaries exceeds $2,000,000 (provided
(x) that the Administrative Agent has received financial statements or other
financial data relating to the calculation of such EBITDA reasonably acceptable
to the Administrative Agent and (y) that the aggregate amount included in
Consolidated EBITDA for any Reference Period pursuant to this clause (iii) shall
not exceed 10% of Consolidated EBITDA calculated without giving effect to this
clause (iii)).

 

7



--------------------------------------------------------------------------------

“Consolidated Funded Debt” means, as of any date of determination, the aggregate
(without duplication) of all Funded Debt of the Parent and its Subsidiaries as
of such date, determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any Reference Period, the total
interest expense of the Parent and its Subsidiaries for such Reference Period in
respect of Consolidated Funded Debt (including, without limitation, all such
interest expense accrued or capitalized during such Reference Period, whether or
not actually paid during such Reference Period), determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Parent and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Parent
(or is accounted for by the Parent by the equity method of accounting) except to
the extent of actual payment of cash dividends or distributions by such Person
to the Parent or any Subsidiary of the Parent during such period, and (ii) the
net income of any Subsidiary of the Parent to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such net
income is not at the time permitted by operation of the terms of its charter,
certificate of incorporation or formation or other constituent document or any
agreement or instrument (other than a Credit Document) or Requirement of Law
applicable to such Subsidiary.

“Consolidated Net Tangible Assets” means, as of any date of determination,
Consolidated Total Assets less goodwill and other intangibles as shown on the
consolidated balance sheet of the Parent and its Subsidiaries for the most
recently ended fiscal quarter.

“Consolidated Total Assets” means, as of any date of determination, all assets
of the Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.

“Consolidated Working Capital” means, as of any date of determination,
Consolidated Current Assets as of such date minus Consolidated Current
Liabilities as of such date.

“Contingent Purchase Price Obligations” means any earnout obligations or similar
deferred or contingent purchase price obligations of the Parent or any of its
Subsidiaries incurred or created in connection with an Acquisition.

“Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

8



--------------------------------------------------------------------------------

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letter, the Security Agreement, the Guaranty, any other Security Documents
and all other agreements, instruments, documents and certificates now or
hereafter executed and delivered to the Administrative Agent or any Lender by or
on behalf of the Borrowers or any other Credit Party with respect to this
Agreement, in each case as amended, modified, supplemented or restated from time
to time; but specifically excluding any Hedge Agreement to which any Borrower
and any Hedge Party are parties.

“Credit Parties” means the Borrowers and the Guarantors, and their respective
successors.

“Debt Issuance” means the issuance, sale or incurrence by any Credit Party of
any debt securities or other Indebtedness, whether in a public offering or
otherwise, except for Indebtedness permitted under Sections 8.2(i) through
8.2(x).

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has failed (which failure has not been cured) to
fund any Loan, or any participation interest in Letters of Credit or Swingline
Loans requested and permitted to be made hereunder in accordance with the terms
hereof, (ii) has notified the Parent, the Administrative Agent, Swingline Lender
or the Issuing Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans or
participations in Letters of Credit or Swingline Loans, (iv) has failed to pay
to the Administrative Agent, the Swingline Lender, the Issuing Lender or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured, or (v) (a) has become or is insolvent or has a parent company
that has become or is insolvent or (b) has become the subject of a proceeding
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase

 

9



--------------------------------------------------------------------------------

requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

“Dollars” or “$” means dollars of the United States of America.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person) approved
by (x) the Administrative Agent, (y) in the case of any assignment of a
Revolving Credit Commitment or portion thereof, the Issuing Lender and the
Swingline Lender, and (z) unless a Default or Event of Default has occurred and
is continuing, the Borrowers (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous Substance, any actual
or alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury or threat of injury to human health or
the environment.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including, without limitation, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Substances.

“Equity Issuance” means the issuance, sale or other disposition by any Credit
Party of its Capital Stock any rights, warrants or options to purchase or
acquire any shares of its Capital Stock or any other security or instrument
representing, convertible into or exchangeable for an equity interest in any
Credit Party; provided, however, that the term Equity Issuance shall not include
the issuance, sale or other disposition of (i) any Capital Stock by any
Subsidiary of the Parent to the Parent or any other Subsidiary of the Parent, if
such Capital Stock (excluding the portion of any Foreign Subsidiary’s Capital
Stock not required to be pledged hereunder) is

 

10



--------------------------------------------------------------------------------

pledged to the Administrative Agent pursuant to the Security Agreement, (ii) any
Capital Stock of the Parent issued or sold in connection with any Permitted
Acquisition and constituting all or a portion of the applicable purchase price,
or (iii) any Capital Stock of the Parent, any rights or options for the Parent’s
Capital Stock, and the underlying shares issued upon the exercise thereof, in
each case issued, sold or granted to directors and employees of the Credit
Parties pursuant to employee benefit plans, employment agreements or other
employment arrangements approved by the Board of Directors of the Parent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrowers or any of their Subsidiaries, within
the meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrowers or any ERISA Affiliate from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA, or the receipt by
the Borrowers or any ERISA Affiliate of notice from a Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrowers or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrowers or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrowers or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon the
Borrowers or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, or
the imposition or threatened imposition of any Lien upon any assets of the
Borrowers or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Plan, (vii) the engaging in or
otherwise becoming liable for a nonexempt Prohibited Transaction by the
Borrowers or any ERISA Affiliate, or a violation of the applicable requirements
of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary of any Plan for which the Borrowers
or any of their ERISA Affiliates may be directly or indirectly liable,
(viii) the occurrence with respect to any Plan of any “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA and Section 412 of the
Code), whether or not waived, or (ix) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if the Borrowers or an ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of such sections.

“Event of Default” has the meaning given to such term in Section 9.1.

 

11



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any fiscal year of the Parent, (a) the sum of
(i) Consolidated EBITDA for such fiscal year (determined by adding back thereto,
but without duplication, any amounts deducted in the calculation of Consolidated
EBITDA for such fiscal year that were paid, incurred or accrued in violation of
any of the provisions of this Agreement), (ii) an amount equal to any decrease
in Consolidated Working Capital from the first day to the last day of such
fiscal year and (iii) payments received in such fiscal year from Franchisees in
respect of Franchisee Financings, minus (b) the sum (without duplication) of
(i) Consolidated Interest Expense in respect of Indebtedness permitted hereunder
to the extent paid in cash during such fiscal year, (ii) aggregate taxes of the
Parent and its Subsidiaries to the extent paid in cash during such fiscal year,
(iii) except to the extent financed with proceeds from the incurrence of
Indebtedness or issuance of equity securities, Capital Expenditures and the
total consideration paid with respect to Permitted Acquisitions in each case to
the extent permitted hereunder and to the extent paid in cash during such fiscal
year (or committed to be made pursuant to a binding agreement in effect at the
end of such fiscal year if such payment is made within 75 days of the end of
such fiscal year), (iv) except to the extent financed with proceeds from the
incurrence of Indebtedness or issuance of equity securities, scheduled payments
of principal on the Term Loans made during such fiscal year, (v) except to the
extent financed with proceeds from the incurrence of Indebtedness or issuance of
equity securities, optional prepayments on the Term Loans made during such
fiscal year, (vi) except to the extent financed with proceeds from the
incurrence of Indebtedness or issuance of equity securities, optional
prepayments on the Revolving Loans made during such fiscal year that are
accompanied by a corresponding permanent reduction in the Revolving Credit
Commitments, (vii) an amount equal to any increase in Consolidated Working
Capital from the first day to the last day of such fiscal year and
(viii) Franchisee Financings made during such fiscal year up to an aggregate
principal amount not to exceed $8,000,000.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

“Excluded Asset Disposition” means (i) any Asset Disposition permitted under
Sections 8.1(iv) and 8.1(vi), (ii) any Debt Issuance, Equity Issuance or
Casualty Event, and (iii) other Asset Dispositions the Net Cash Proceeds from
which do not exceed $500,000 in the aggregate in any single fiscal year.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (i) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrowers are located and (iii) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 2.19(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as

 

12



--------------------------------------------------------------------------------

a result of a Change in Law) to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 2.17(a).

“Existing Credit Agreement” has the meaning given to such term in the Background
Statement.

“Existing Letters of Credit” means the letters of credit outstanding on the date
hereof and issued by Wachovia under the Existing Credit Agreement set forth on
Schedule 1.1(b).

“Existing Revolving Loans” has the meaning given to such term in Section 2.1(a).

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letter” means the engagement letter from the Arranger to the Parent, dated
August 24, 2006, relating to certain fees payable by the Parent in respect of
the transactions contemplated by this Agreement, as amended, modified, restated
or supplemented from time to time.

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, vice president – treasury and investor relations, vice president –
financial planning and analysis, principal accounting officer, treasurer or
controller of such Borrower.

“fiscal quarter” or “FQ” means a fiscal quarter of the Parent and its
Subsidiaries.

“fiscal year” or “FY” means a fiscal year of the Parent and its Subsidiaries.

“Foreign Lender” means, with respect to a Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means a Subsidiary of a Borrower that is a “controlled
foreign corporation,” as such term is defined in Section 957 of the Code.

 

13



--------------------------------------------------------------------------------

“Franchisee” means a Person (other than the Borrowers or a Subsidiary of the
Borrowers) that owns and operates a Borrower-licensed Office.

“Franchisee Advance Payments” means advances or obligations to make advances
made from time to time by any Credit Party to third parties on behalf of or for
the benefit of a Franchisee and for which such Credit Party has a right to
reimbursement within 180 days following payment of such advance.

“Franchisee Financings” means the issuance of financing, including without
limitation development advance notes or other similar financings, to Franchisees
by the Borrowers or Subsidiaries of the Borrowers in the ordinary course of
business.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness of the types referred to in
clauses (ix) and (x) of the definition of “Indebtedness”) and all Guaranty
Obligations with respect to Funded Debt of other Persons.

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means any Subsidiary of a Borrower that is a guarantor of the
Obligations under the Guaranty (or under another guaranty agreement in form and
substance satisfactory to the Administrative Agent) and has granted to the
Administrative Agent a Lien upon and security interest in its personal property
assets pursuant to the Security Agreement.

“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit E, as
amended, modified, restated or supplemented from time to time.

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or

 

14



--------------------------------------------------------------------------------

discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Borrowers and their
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
Person in good faith.

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates or
equity risks related to share repurchases or employee compensation plans.

“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with a Borrower or any Subsidiary, which
Hedge Agreement is required or permitted under this Agreement to be entered into
by the Borrower, or any former Lender or any Affiliate of any former Lender in
its capacity as a counterparty to any such Hedge Agreement entered into prior to
the date such Person or its Affiliate ceased to be a Lender.

“Hewfant” shall have the meaning given to such terms in the introductory
paragraph hereof.

 

15



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade payables incurred in the ordinary course of business and not more than 90
days past due or disputed in good faith), (v) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (vi) all Capital Lease Obligations
of such Person, (vii) all Disqualified Capital Stock issued by such Person, with
the amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, (viii) the principal balance outstanding and
owing by such Person under any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product (but excluding other operating
leases), (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of any date as if such
agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.

“Indemnified Taxes” means Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document other
than Excluded Taxes.

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.

“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period to (ii) Consolidated Interest Expense for such
Reference Period to the extent paid (or required to be paid) in cash.

 

16



--------------------------------------------------------------------------------

“Interest Period” has the meaning given to such term in Section 2.10.

“Investments” has the meaning given to such term in Section 8.4.

“Issuing Lender” means Wachovia in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

“Jackson Hewitt” shall have the meaning given to such terms in the introductory
paragraph hereof.

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 11.6, and their respective
successors and assigns.

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the
Borrowers and the Administrative Agent. A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.

“Letter of Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, such Lender’s pro rata share (based on the proportion that its
Revolving Credit Commitment bears to the aggregate Revolving Credit Commitments
at such time) of the sum of (i) the aggregate Stated Amount of all Letters of
Credit outstanding at such time and (ii) the aggregate amount of all
Reimbursement Obligations outstanding at such time.

“Letter of Credit Maturity Date” means the fifth (5th) Business Day prior to the
Maturity Date.

“Letter of Credit Notice” has the meaning given to such term in Section 3.2.

“Letter of Credit Subcommitment” means $25,000,000 or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.

“Letters of Credit” has the meaning given to such term in Section 3.1.

“Leverage Ratio” means, as of the last day of any Reference Period ending on the
last day of a fiscal quarter, the ratio of (i) Average Consolidated Funded Debt
as of such date, to (ii) Consolidated EBITDA for such Reference Period.

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate

 

17



--------------------------------------------------------------------------------

of interest (rounded upward, if necessary, to the nearest 1/100 of one
percentage point) determined by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Services or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers’
Association as an authorized vendor for the purpose of displaying such rates) or
(z) if no such rate is available, the rate of interest determined by the
Administrative Agent to be the rate or the arithmetic mean of rates (rounded
upward, if necessary, to the nearest 1/100 of one percentage point) at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under (y) and (z) above
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
first day of such Interest Period for a period substantially equal to such
Interest Period and in an amount substantially equal to the amount of Wachovia’s
LIBOR Loan comprising part of such Borrowing, by (ii) the amount equal to 1.00
minus the Reserve Requirement (expressed as a decimal) for such Interest Period.

“Lien” means any Mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.

“Line of Business” means tax preparation, financial services, business services
and educational services and franchising related thereto and other businesses
related thereto or extensions thereof.

“Loans” means any or all of the Term Loans, the Revolving Loans and the
Swingline Loans.

“Margin Stock” has the meaning given to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (A) the business,
assets, operations or condition (financial or otherwise) of the Parent and its
Subsidiaries, taken as a whole, (B) the ability of the Parent and its
Subsidiaries, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents or (C) the legality, validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.

“Material Contract” has the meaning given to such term in Section 5.19.

“Material Subsidiary” means each Subsidiary of the Parent other than
Subsidiaries that, in the aggregate, account for no more than 5% of Consolidated
Total Assets, 5% of consolidated net worth or 5% of consolidated net revenues of
the Parent.

“Maturity Date” means October 6, 2011.

“Mortgage” means any mortgage, deed of trust, deed to secure debt, collateral
assignment of lease or similar agreement or instrument pursuant to which any
Credit Party grants in favor of the Administrative Agent, for its benefit and
the benefit of the Lenders, a security interest in and Lien upon any fee
interest in real property owned by it, as amended, modified, restated or
supplemented from time to time.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrowers or any ERISA Affiliate of the
Borrowers makes, is making or is obligated to make contributions or has made or
been obligated to make contributions.

“Net Cash Proceeds” means, in the case of any Equity Issuance, Debt Issuance, or
Asset Disposition, the aggregate cash proceeds received by any Credit Party
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, or the termination of any reserve made in respect
thereof, but only in each case as and when received or such reserve is
terminated), less (i) reasonable fees and out-of-pocket expenses payable by the
Parent or any of its Subsidiaries in connection therewith, (ii) taxes paid or
payable as a result thereof, and (iii) in the case of an Asset Disposition,
(x) the amount required to retire Indebtedness to the extent such Indebtedness
is secured by Permitted Liens on the subject property and (y) amounts provided
as a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligation or purchase price adjustments associated with such
Asset Disposition, for so long as such amounts are provided as a reserve; it
being understood that the term “Net Cash Proceeds” shall include, as and when
received, any cash received upon the sale or other disposition of any non-cash
consideration received by any Credit Party in respect of any of the foregoing
events.

“Notes” means any or all of the Term Notes, the Revolving Notes and the
Swingline Note.

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to a
Borrower seeking relief under any applicable federal and state laws pertaining
to bankruptcy, reorganization, arrangement, moratorium, readjustment of debts,
dissolution, liquidation or other debtor relief, specifically including, without
limitation, the Bankruptcy Code and any fraudulent transfer and fraudulent
conveyance laws, whether or not the claim for such interest is allowed in such
proceeding) on the Loans and Reimbursement Obligations and all fees, expenses,
indemnities and other obligations owing, due or payable at any time by the
Borrowers or any Guarantor to the Administrative Agent, any Lender, the
Swingline Lender, the Issuing Lender or any other Person entitled thereto, under
this Agreement or any of the other Credit Documents, and all payment and other
obligations owing or payable at any time by the Borrowers to any Hedge Party
under or in connection with any Hedge Agreement required or permitted by this
Agreement, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.

 

19



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Office” means a business that provides tax return preparation and other related
services.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

“Parent” shall have the meaning given to such terms in the introductory
paragraph hereof.

“Participant” has the meaning given to such term in Section 11.6(d).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrowers for such purpose from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

“Permitted Acquisition” means (A) any Acquisition to which the Required Lenders
(or the Administrative Agent on their behalf) shall have given their prior
written consent (which consent may be in their sole discretion and may be given
subject to such additional terms and conditions as the Required Lenders shall
establish) and with respect to which all of the conditions and requirements set
forth in this definition and in Section 6.8, and in or pursuant to any such
consent, have been satisfied or waived in writing by the Required Lenders (or
the Administrative Agent on their behalf), or (B) any Acquisition with respect
to which all of the following conditions are satisfied:

(i) each business acquired shall be within the Line of Business;

(ii) any Capital Stock given as consideration in connection therewith shall be
Capital Stock of the Parent;

(iii) no Default or Event of Default shall have occurred and be continuing at
the time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto;

 

20



--------------------------------------------------------------------------------

(iv) after giving effect to such Permitted Acquisition and any Borrowings in
connection therewith, the Borrowers shall deliver to the Administrative Agent a
Compliance Certificate demonstrating compliance with the financial covenants
contained in ARTICLE VII, such compliance determined with regard to calculations
made on a Pro Forma Basis for the Reference Period then most recently ended for
which the Administrative Agent has received the financial statements required by
Section 6.1;

(v) the Acquisition Amount paid with respect to such Acquisition, together with
the Acquisition Amount paid with respect to all Acquisitions during the same
fiscal year, shall not exceed $7,000,000; and

(vi) all of the conditions and requirements of Section 6.8 applicable to such
Acquisition are satisfied.

“Permitted Liens” has the meaning given to such term in Section 8.3.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrowers or any ERISA
Affiliate of the Borrowers may have any liability.

“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

“Projections” has the meaning given to such term in Section 5.11(b).

“Realty” means all real property and interests in real property now or hereafter
acquired or leased by any Credit Party.

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrowers immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).

“Register” has the meaning given to such term in Section 11.6(c).

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Federal Reserve Board, and any successor regulations.

“Reimbursement Obligation” has the meaning given to such term in Section 3.4.

 

21



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including, without
limitation, any failure to meet the minimum funding standard of, or timely make
any required installment under, Section 412 of the Code or Section 302 of ERISA,
regardless of the issuance of any waivers in accordance with Section 412(d) of
the Code), (ii) any such “reportable event” subject to advance notice to the
PBGC under Section 4043(b)(3) of ERISA, (iii) any application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code, and (iv) a cessation of operations described in Section 4062(e) of ERISA.

“Required Lenders” means, at any time, the Lenders holding outstanding Loans
(excluding Swingline Loans) and Unutilized Revolving Credit Commitments (or,
after the termination of the Revolving Credit Commitments, outstanding Loans,
Letter of Credit Exposure and participations in outstanding Swingline Loans)
representing at least a majority of the aggregate, at such time, of all
outstanding Loans (excluding Swingline Loans) and Unutilized Revolving Credit
Commitments (or, after the termination of the Revolving Credit Commitments, the
aggregate at such time of all outstanding Loans, Letter of Credit Exposure and
participations in outstanding Swingline Loans).

“Required Revolving Lenders” means, at any time, the Lenders holding outstanding
Revolving Loans and Unutilized Revolving Credit Commitments (or, after the
termination of the Revolving Credit Commitments, outstanding Revolving Credit
Exposure) representing at least a majority of the aggregate, at such time, of
all outstanding Revolving Loans and Unutilized Revolving Credit Commitments (or,
after the termination of the Revolving Credit Commitments, the aggregate at such
time of all outstanding Revolving Credit Exposure).

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Credit Documents.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.

 

22



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, any executive officer,
or any other Financial Officer of such Credit Party, and any other officer or
similar official thereof responsible for the administration of the obligations
of such Credit Party in respect of this Agreement or any other Credit Document.

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to the amount set forth opposite such Lender’s
name on Schedule 1.1(a) under the caption “Revolving Credit Commitment” or, if
such Lender has entered into one or more Assignment and Assumptions, the amount
set forth for such Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.6(c) as such Lender’s “Revolving
Credit Commitment,” in either case, as such amount may be reduced at or prior to
such time pursuant to the terms hereof.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (i) the aggregate principal amount of all Revolving
Loans made by such Lender that are outstanding at such time, (ii) such Lender’s
Letter of Credit Exposure at such time and (iii) such Lender’s Swingline
Exposure at such time.

“Revolving Credit Lender” means any Lender having a Revolving Credit Commitment
(or, after the Revolving Credit Commitments have terminated, any Lender holding
outstanding Revolving Loans).

“Revolving Credit Termination Date” means the Maturity Date or such earlier date
of termination of the Revolving Credit Commitments pursuant to Section 2.5 or
Section 9.2.

“Revolving Loans” has the meaning given to such term in Section 2.1(a).

“Revolving Note” means, with respect to any Revolving Credit Lender requesting
the same, the promissory note of the Borrowers in favor of such Revolving Credit
Lender evidencing the Revolving Loans made by such Lender pursuant to
Section 2.1(a), in substantially the form of Exhibit A-1, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index/html, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index/html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Security Agreement” means the Pledge and Security Agreement made by the
Borrowers and the Subsidiaries of the Borrowers party thereto in favor of the
Administrative Agent, for the benefit of the Lenders, in substantially the form
of Exhibit F, as amended, modified, restated or supplemented from time to time.

 

23



--------------------------------------------------------------------------------

“Security Documents” means the Security Agreement and all other pledge or
security agreements, Mortgages, assignments or other similar agreements or
instruments executed and delivered by any Credit Party pursuant to Section 6.8
or 6.9 or otherwise in connection with the transactions contemplated hereby, in
each case as amended, modified, restated or supplemented from time to time.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any contingency).
When used without reference to a parent entity, the term “Subsidiary” shall be
deemed to refer to a Subsidiary of the Borrowers.

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

“Swingline Commitment” means $10,000,000 or, if less, the aggregate Revolving
Credit Commitments at the time of determination, as such amount may be reduced
at or prior to such time pursuant to the terms hereof.

“Swingline Exposure” means, with respect to any Revolving Credit Lender at any
time, its maximum aggregate liability to make Refunded Swingline Loans pursuant
to Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.

“Swingline Lender” means Wachovia in its capacity as maker of Swingline Loans,
and its successors in such capacity.

“Swingline Loans” has the meaning given to such term in Section 2.1(c).

“Swingline Maturity Date” means the fifth (5th) Business Day prior to the
Maturity Date.

“Swingline Note” means, if requested by the Swingline Lender, the promissory
note of the Borrowers in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender pursuant to Section 2.1(c), in substantially
the form of Exhibit A-2, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.

“Tax Services” shall have the meaning given to such terms in the introductory
paragraph hereof.

 

24



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lender” means any Lender holding outstanding Term Loans.

“Term Loans” has the meaning given to such term in Section 2.1(a).

“Term Note” means, with respect to any Term Lender requesting the same, the
promissory note of the Borrower in favor of such Term Lender evidencing the Term
Loan held such Lender pursuant to Section 2.1(a), in substantially the form of
Exhibit A-3, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.

“Third Amendment Effective Date” means the Business Day that all conditions
precedent in Article II of the Amendment Agreement shall have been satisfied or
waived in accordance therewith.

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

“Type” has the meaning given to such term in Section 2.2(a).

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.

“Unutilized Revolving Credit Commitment” means, with respect to any Revolving
Credit Lender at any time, such Lender’s Revolving Credit Commitment at such
time less the sum of (i) the aggregate principal amount of all Revolving Loans
made by such Lender that are outstanding at such time, (ii) such Lender’s Letter
of Credit Exposure at such time and (iii) such Lender’s Swingline Exposure at
such time.

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

“Wachovia” means Wachovia Bank, National Association, and its successors and
assigns.

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.

 

25



--------------------------------------------------------------------------------

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Parent and its
Subsidiaries delivered to the Lenders prior to the Closing Date; provided that
if the Borrowers notify the Administrative Agent that they wish to amend any
financial covenant in ARTICLE VII to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrowers that the Required Lenders wish to amend ARTICLE VII for such purpose),
then the Borrowers’ compliance with such covenant shall be determined on the
basis of GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrowers and the Required Lenders.

1.3 Other Terms; Construction.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Lender and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.

(c) Notwithstanding the foregoing, calculations of the financial covenants
contained in ARTICLE VII to determine whether a condition to a Permitted
Acquisition has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to

 

26



--------------------------------------------------------------------------------

any such Acquisition (each, a “transaction”) occurring during such period (or
proposed to be consummated, as the case may be) as if such transaction had
occurred as of the first day of such period, in accordance with the following:

(i) any Indebtedness incurred or assumed by any Credit Party in connection with
any transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition that is not retired or repaid in connection therewith) shall be
deemed to have been incurred or assumed as of the first day of the applicable
period (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall, for purposes of such determination, have an implied rate of
interest during the applicable period determined by utilizing the rate of
interest that is or would be in effect with respect to such Indebtedness as of
the date of determination);

(ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable period; and

(iii) income statement items (whether positive or negative) and balance sheet
items attributable to the Person or assets acquired shall (to the extent not
otherwise included in the consolidated financial statements of the Parent and
its Subsidiaries in accordance with GAAP or in accordance with other provisions
of this Agreement) be included in such calculations to the extent relating to
the applicable period.

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

2.1 Loans; Commitments.

(a) The aggregate principal amount of the Revolving Loans (each as defined in
the Existing Credit Agreement) made pursuant to the Existing Credit Agreement
and outstanding on the Third Amendment Effective Date is $264,000,000 (such
outstanding principal amount of the Revolving Loans, the “Existing Revolving
Loans”). On the Third Amendment Effective Date, $225,000,000 of the aggregate
outstanding principal amount of Existing Revolving Loans shall automatically be
consolidated and converted to a term loan in the aggregate principal amount of
$225,000,000 (collectively, the “Term Loans”). The remainder of the Existing
Revolving Loans shall be continued as Revolving Loans hereunder. Schedule 1.1(a)
sets forth the Term Loans of each Term Lender. To the extent repaid, the Term
Loans may not be reborrowed.

(b) Each Revolving Credit Lender severally agrees, subject to and on the terms
and conditions of this Agreement, to make loans (each, a “Revolving Loan,” and
collectively, the “Revolving Loans”) to the Borrowers, from time to time on any
Business Day during the period from and including the Third Amendment Effective
Date to but not including the Revolving Credit Termination Date, in an aggregate
principal amount at any time outstanding not exceeding its Revolving Credit
Commitment, provided that no Borrowing of Revolving Loans shall be made if,
immediately after giving effect thereto (and to any concurrent repayment of
Swingline Loans with proceeds of Revolving Loans made pursuant to such
Borrowing), (y) the Revolving

 

27



--------------------------------------------------------------------------------

Credit Exposure of any Revolving Credit Lender would exceed its Revolving Credit
Commitment at such time or (z) the Aggregate Revolving Credit Exposure would
exceed the aggregate Revolving Credit Commitments at such time. Subject to and
on the terms and conditions of this Agreement, the Borrowers may borrow, repay
and reborrow Revolving Loans.

(c) The Swingline Lender agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Swingline Loan,” and collectively, the
“Swingline Loans”) to the Borrowers, from time to time on any Business Day
during the period from the Third Amendment Effective Date to but not including
the Swingline Maturity Date (or, if earlier, the Revolving Credit Termination
Date), in an aggregate principal amount at any time outstanding not exceeding
the Swingline Commitment. Swingline Loans may be made even if the aggregate
principal amount of Swingline Loans outstanding at any time, when added to the
aggregate principal amount of the Revolving Loans made by the Swingline Lender
in its capacity as a Revolving Credit Lender outstanding at such time and its
Letter of Credit Exposure at such time, would exceed the Swingline Lender’s own
Revolving Credit Commitment at such time, but provided that no Borrowing of
Swingline Loans shall be made if, immediately after giving effect thereto,
(x) the Revolving Credit Exposure of any Revolving Credit Lender would exceed
its Revolving Credit Commitment at such time (y) the Aggregate Revolving Credit
Exposure would exceed the aggregate Revolving Credit Commitments at such time or
(z) any Lender is at such time a Defaulting Lender hereunder, unless the
Swingline Lender has entered into satisfactory arrangements with the Borrowers
or such Lender to eliminate the Swingline Lender’s risk with respect to such
Lender. Subject to and on the terms and conditions of this Agreement, the
Borrowers may borrow, repay (including by means of a Borrowing of Revolving
Loans pursuant to Section 2.2(e)) and reborrow Swingline Loans.

2.2 Borrowings.

(a) The Term Loans and Revolving Loans (each, together with the Swingline Loans,
a “Class” of Loans) shall, at the option of the Administrative Borrower and
subject to the terms and conditions of this Agreement, be either Base Rate Loans
or LIBOR Loans (each, a “Type” of Loan), provided that all Loans comprising the
same Borrowing shall, unless otherwise specifically provided herein, be of the
same Type. The Swingline Loans shall be made and maintained as Base Rate Loans
at all times.

(b) In order to make a Borrowing (other than (w) Borrowings of Swingline Loans,
which shall be made pursuant to Section 2.2(d), (x) Borrowings for the purpose
of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.2(e), (y) Borrowings for the purpose of paying unpaid Reimbursement
Obligations, which shall be made pursuant to Section 3.5, and (z) Borrowings
involving continuations or conversions of outstanding Loans, which shall be made
pursuant to Section 2.11), the Administrative Borrower will give the
Administrative Agent written notice not later than 11:00 a.m., Charlotte time,
three (3) Business Days prior to each Borrowing to be comprised of LIBOR Loans
and the day of each Borrowing to be comprised of Base Rate Loans; provided,
however, that requests for the Borrowing of any Revolving Loans to be made on
the Third Amendment Effective Date may, at the discretion of the Administrative
Agent, be given with less advance notice than as specified hereinabove. Each
such notice (each, a “Notice of Borrowing”) shall be irrevocable, shall be given
in the form of Exhibit B-1 and shall specify (1) the aggregate principal amount,
Class and initial Type of the

 

28



--------------------------------------------------------------------------------

Loans to be made pursuant to such Borrowing, (2) in the case of a Borrowing of
LIBOR Loans, the initial Interest Period to be applicable thereto, and (3) the
requested Borrowing Date, which shall be a Business Day. Upon its receipt of a
Notice of Borrowing, the Administrative Agent will promptly notify each
applicable Lender of the proposed Borrowing. Notwithstanding anything to the
contrary contained herein:

(i) the aggregate principal amount of each Borrowing comprised of Base Rate
Loans shall not be less than $3,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof (or, in the case of a Borrowing of Revolving Loans,
if less, in the amount of the aggregate Revolving Credit Commitments less the
Aggregate Revolving Credit Exposure), and the aggregate principal amount of each
Borrowing comprised of LIBOR Loans shall not be less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof;

(ii) if the Borrowers shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrowers shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and

(iii) if the Borrowers shall have failed to select the duration of the Interest
Period to be applicable to any Borrowing of LIBOR Loans, then the Borrowers
shall be deemed to have selected an Interest Period with a duration of one
month.

(c) Not later than 2:00 p.m., Charlotte time, on the requested Borrowing Date,
each applicable Lender will make available to the Administrative Agent at the
Payment Office an amount, in Dollars and in immediately available funds, equal
to the amount of the Loan or Loans to be made by such Lender. Subject to Section
2.3(b), to the extent such Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Borrowers in accordance with
Section 2.3(a) and in like funds as received by the Administrative Agent.

(d) In order to make a Borrowing of a Swingline Loan, the Administrative
Borrower will give the Administrative Agent (and the Swingline Lender, if the
Swingline Lender is not also the Administrative Agent) written notice not later
than 12:00 noon, Charlotte time, on the date of such Borrowing. Each such notice
(each, a “Notice of Swingline Borrowing”) shall be given in the form of
Exhibit B-2, shall be irrevocable and shall specify (i) the principal amount of
the Swingline Loan to be made pursuant to such Borrowing (which shall not be
less than $100,000 and, if greater, shall be in an integral multiple of $100,000
in excess thereof (or, if less, in the amount of the Unutilized Swingline
Commitment)) and (ii) the requested Borrowing Date, which shall be a Business
Day. Not later than 1:00 p.m., Charlotte time, on the requested Borrowing Date,
the Swingline Lender will make available to the Administrative Agent at the
Payment Office an amount, in Dollars and in immediately available funds, equal
to the amount of the requested Swingline Loan. To the extent the Swingline
Lender has made such amount available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make such amount available to the
Borrowers in accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.

 

29



--------------------------------------------------------------------------------

(e) With respect to any outstanding Swingline Loans, the Swingline Lender may at
any time (whether or not an Event of Default has occurred and is continuing) in
its sole and absolute discretion, and is hereby authorized and empowered by the
Borrowers to, cause a Borrowing of Revolving Loans to be made for the purpose of
repaying such Swingline Loans by delivering to the Administrative Agent (if the
Administrative Agent is not also the Swingline Lender) and each other Revolving
Credit Lender (on behalf of, and with a copy to, the Borrowers), not later than
11:00 a.m., Charlotte time, one (1) Business Day prior to the proposed Borrowing
Date therefor, a notice (which shall be deemed to be a Notice of Borrowing given
by the Borrowers) requesting the Revolving Credit Lenders to make Revolving
Loans (which shall be made initially as Base Rate Loans) on such Borrowing Date
in an aggregate amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given that
the Swingline Lender requests to be repaid. Not later than 1:00 p.m., Charlotte
time, on the requested Borrowing Date, each Revolving Credit Lender (other than
the Swingline Lender) will make available to the Administrative Agent at the
Payment Office an amount, in Dollars and in immediately available funds, equal
to the amount of the Revolving Loan to be made by such Lender. To the extent the
Revolving Credit Lenders have made such amounts available to the Administrative
Agent as provided hereinabove, the Administrative Agent will make the aggregate
of such amounts available to the Swingline Lender in like funds as received by
the Administrative Agent, which shall apply such amounts in repayment of the
Refunded Swingline Loans. Notwithstanding any provision of this Agreement to the
contrary, on the relevant Borrowing Date, the Refunded Swingline Loans
(including the Swingline Lender’s pro rata share thereof, in its capacity as a
Revolving Credit Lender) shall be deemed to be repaid with the proceeds of the
Revolving Loans made as provided above (including a Revolving Loan deemed to
have been made by the Swingline Lender), and such Refunded Swingline Loans
deemed to be so repaid shall no longer be outstanding as Swingline Loans but
shall be outstanding as Revolving Loans. If any portion of any such amount
repaid (or deemed to be repaid) to the Swingline Lender shall be recovered by or
on behalf of the Borrowers from the Swingline Lender in any bankruptcy,
insolvency or similar proceeding or otherwise, the loss of the amount so
recovered shall be shared ratably among all the Revolving Credit Lenders in the
manner contemplated by Section 2.15(b).

(f) If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to any Borrower, Revolving Loans are not made pursuant to Section 2.2(e)
in an amount sufficient to repay any amounts owed to the Swingline Lender in
respect of any outstanding Swingline Loans, or if the Swingline Lender is
otherwise precluded for any reason from giving a notice on behalf of the
Borrowers as provided for hereinabove, the Swingline Lender shall be deemed to
have sold without recourse, representation or warranty (except for the absence
of Liens thereon created, incurred or suffered to exist by, through or under the
Swingline Lender), and each Revolving Credit Lender shall be deemed to have
purchased and hereby agrees to purchase, a participation in such outstanding
Swingline Loans in an amount equal to its pro rata share (based on the
proportion that its Revolving Credit Commitment bears to the aggregate Revolving
Credit Commitments at such time) of the unpaid amount thereof together with
accrued interest thereon. Upon one (1) Business Day’s prior notice from the
Swingline Lender, each Revolving Credit Lender (other than the Swingline Lender)
will make available to the Administrative Agent at the Payment Office an amount,
in Dollars and in immediately available funds, equal to its respective
participation. To the extent the Revolving Credit Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the

 

30



--------------------------------------------------------------------------------

aggregate of such amounts available to the Swingline Lender in like funds as
received by the Administrative Agent. In the event any such Revolving Credit
Lender fails to make available to the Administrative Agent the amount of such
Lender’s participation as provided in this Section 2.2(f), the Swingline Lender
shall be entitled to recover such amount on demand from such Lender, together
with interest thereon for each day from the date such amount is required to be
made available for the account of the Swingline Lender until the date such
amount is made available to the Swingline Lender at the Federal Funds Rate for
the first three (3) Business Days and thereafter at the Adjusted Base Rate
applicable to Revolving Loans. Promptly following its receipt of any payment by
or on behalf of the Borrowers in respect of a Swingline Loan, the Swingline
Lender will pay to each Revolving Credit Lender that has acquired a
participation therein such Lender’s pro rata share of such payment.

(g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Revolving Credit Lender (other than the Swingline Lender) to
make Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to Section 2.2(e) and each such Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to Section 2.2(f) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Administrative Agent, the Borrowers or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of any Default or
Event of Default, (iii) the failure of the amount of such Borrowing of Revolving
Loans to meet the minimum Borrowing amount specified in Section 2.2(b), or
(iv) the failure of any conditions set forth in Section 4.2 or elsewhere herein
to be satisfied.

2.3 Disbursements; Funding Reliance; Domicile of Loans.

(a) The Borrowers hereby authorize the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrowers, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The
Borrowers may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2 or Section 3.5 and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with

 

31



--------------------------------------------------------------------------------

banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrowers the Adjusted Base Rate. If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 11.1(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Lender of its corresponding obligation, if
any, hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, purchase its participation or
to make any such payment required hereunder.

(d) Each Lender may, at its option, make and maintain any Loan at, to or for the
account of any of its Lending Offices, provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan to or for
the account of such Lender in accordance with the terms of this Agreement.

2.4 Evidence of Debt; Notes.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to the applicable
Lending Office of such Lender resulting from each Loan made by such Lending
Office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lending Office of such Lender from time to
time under this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan
and Type of each such Loan and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder in respect of each such Loan and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers in respect of each such Loan and each Lender’s share thereof.

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.4(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded, absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrowers to repay
(with applicable interest) the Loans made to the Borrowers by such Lender in
accordance with the terms of this Agreement.

 

32



--------------------------------------------------------------------------------

(d) The Loans made by each Lender shall, if requested by the applicable Lender
(which request shall be made to the Administrative Agent), be evidenced (i) in
the case of Term Loans, by a Term Note appropriately completed in substantially
the form of Exhibit A-3, (ii) in the case of Revolving Loans, by a Revolving
Note appropriately completed in substantially the form of Exhibit A-1, and
(ii) in the case of the Swingline Loans, by a Swingline Note appropriately
completed in substantially the form of Exhibit A-2, in each case executed by the
Borrowers and payable to the order of such Lender. Each Note shall be entitled
to all of the benefits of this Agreement and the other Credit Documents and
shall be subject to the provisions hereof and thereof.

2.5 Termination and Reduction of Revolving Credit Commitments and Swingline
Commitment.

(a) The Revolving Credit Commitments shall be automatically and permanently
terminated on the Revolving Credit Termination Date, unless sooner terminated
pursuant to any other provision of this Section 2.5 or Section 9.2. The
Swingline Commitment shall be automatically and permanently terminated on the
Swingline Maturity Date, unless sooner terminated pursuant to any other
provision of this Section 2.5 or Section 9.2.

(b) At any time and from time to time after the date hereof, upon not less than
three (3) Business Days’ prior written notice to the Administrative Agent (and
in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrowers may terminate in whole or
reduce in part the aggregate Unutilized Revolving Credit Commitments or the
Unutilized Swingline Commitment, provided that any such partial reduction shall
be in an aggregate amount of not less than $5,000,000 ($500,000 in the case of
the Unutilized Swingline Commitment) or, if greater, an integral multiple of
$1,000,000 in excess thereof ($100,000 in the case of the Unutilized Swingline
Commitment). The amount of any termination or reduction made under this
Section 2.5(b) may not thereafter be reinstated.

(c) Each reduction of the Revolving Credit Commitments pursuant to this Section
shall be applied ratably among the Revolving Credit Lenders according to their
respective Revolving Credit Commitments. Notwithstanding any provision of this
Agreement to the contrary, any reduction of the Revolving Credit Commitments
pursuant to this Section 2.5 that has the effect of reducing the aggregate
Revolving Credit Commitments to an amount less than the amount of the Swingline
Commitment or the Letter of Credit Subcommitment at such time shall result in an
automatic corresponding reduction of the Swingline Commitment or the Letter of
Credit Subcommitment, as the case may be, to the amount of the aggregate
Revolving Credit Commitments (as so reduced), without any further action on the
part of the Borrowers, the Swingline Lender or any other Lender.

 

33



--------------------------------------------------------------------------------

2.6 Mandatory Payments and Prepayments.

(a) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, the Borrower will repay the aggregate outstanding principal of the
Term Loans on the dates and in the amounts set forth below:

 

Date

   Payment Amount

April 30, 2010

   $ 25,000,000

April 30, 2011

   $ 30,000,000

Maturity Date

   $ 170,000,000

(b) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, (i) the aggregate outstanding principal of the Term Loans shall be
due and payable in full on the Maturity Date, (ii) the aggregate outstanding
principal of the Revolving Loans shall be due and payable in full on the
Maturity Date, and (ii) the aggregate outstanding principal of the Swingline
Loans shall be due and payable in full on the Swingline Maturity Date.

(c) In the event that, at any time, the Aggregate Revolving Credit Exposure
(excluding the aggregate amount of any Swingline Loans to be repaid with
proceeds of Revolving Loans made on the date of determination) shall exceed the
aggregate Revolving Credit Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrowers will immediately
prepay the outstanding principal amount of the Swingline Loans and, to the
extent of any excess remaining after prepayment in full of outstanding Swingline
Loans, the outstanding principal amount of the Revolving Loans in the amount of
such excess; provided that, to the extent such excess amount is greater than the
aggregate principal amount of Swingline Loans and Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Letter of Credit Exposure, as more particularly described
in Section 3.8, and thereupon such cash shall be deemed to reduce the aggregate
Letter of Credit Exposure by an equivalent amount.

(d) Promptly upon (and in any event not later than one Business Day after)
receipt thereof by any Credit Party, the Parent will prepay the outstanding
principal amount of the Loans in an amount equal to 100% of the Net Cash
Proceeds from any Equity Issuance and 100% of the Net Cash Proceeds from any
Debt Issuance, and will deliver to the Administrative Agent, concurrently with
such prepayment, a certificate signed by a Financial Officer of the
Administrative Borrower in form and substance satisfactory to the Administrative
Agent and setting forth the calculation of such Net Cash Proceeds.

(e) Not later than 90 days after receipt by any Credit Party of proceeds in
respect of any Asset Disposition other than an Excluded Asset Disposition (or,
if earlier, upon its determination not to apply such proceeds to the acquisition
of assets used or useable in the business of the Parent and its Subsidiaries),
the Parent will prepay the outstanding principal amount of the Loans in an
amount equal to 100% of the Net Cash Proceeds from such Asset Disposition (less
any amounts theretofore applied (or contractually committed to be applied) to
acquire assets used or useable in the business of the Parent and its
Subsidiaries) and will deliver to the Administrative Agent, concurrently with
such prepayment, a certificate signed by a Financial Officer of the Parent in
form and substance reasonably satisfactory to the Administrative Agent and
setting forth the calculation of such Net Cash Proceeds; provided, however, that
any such Net Cash Proceeds not applied (or contractually committed to be
applied) within 90 days to the acquisition of other assets as provided herein
shall be applied by the Parent as a prepayment of the outstanding principal
amount of the Loans no later than the first Business Day immediately following
such 90-day period. Notwithstanding the foregoing, nothing in this
Section 2.6(e) shall be deemed to permit any Asset Disposition not expressly
permitted under Section 8.1.

 

34



--------------------------------------------------------------------------------

(f) Concurrently with the delivery of its annual financial statements after the
end of each fiscal year, beginning with fiscal year ending April 30, 2010, and
in any event not later than 90 days after the last day of each such fiscal year,
the Parent will prepay the outstanding principal amount of the Loans in an
amount equal to 50% of Excess Cash Flow, if any, for such fiscal year and will
deliver to the Administrative Agent, concurrently with such prepayment, a
certificate signed by a Financial Officer of the Parent in form and substance
reasonably satisfactory to the Administrative Agent and setting forth the
calculation of such Excess Cash Flow.

(g) Each prepayment of the Loans made pursuant to Sections 2.6(d) through
Section 2.6(f) shall be applied (i) first, to reduce the outstanding principal
amount of the Term Loans, with such reduction to be applied to the remaining
scheduled principal payments in each instance in the inverse order of maturity,
(ii) second, to the extent of any excess remaining after application as provided
in clause (i) above, to reduce the outstanding principal amount of the Swingline
Loans (with a corresponding permanent reduction of the Revolving Credit
Commitments), (iii) third, to the extent of any excess remaining after
application as provided in clauses (i) and (ii) above, to reduce the outstanding
principal amount of the Revolving Loans (with a corresponding permanent
reduction of the Revolving Credit Commitments), and (iv) fourth, to the extent
of any excess remaining after application as provided in clauses (i), (ii) and
(iii) above, to pay any outstanding Reimbursement Obligations and, to the extent
of any excess remaining, to cash collateralize Letter of Credit Exposure. Each
payment or prepayment pursuant to the provisions of this Section 2.6 shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each. Each payment or prepayment of a LIBOR Loan
made pursuant to the provisions of this Section on a day other than the last day
of the Interest Period applicable thereto shall be made together with all
amounts required under Section 2.18 to be paid as a consequence thereof.

2.7 Voluntary Prepayments.

(a) At any time and from time to time, the Borrowers shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three (3) Business Days prior
to each intended prepayment of LIBOR Loans and one (1) Business Day prior to
each intended prepayment of Base Rate Loans (other than Swingline Loans, which
may be prepaid on a same-day basis), provided that (i) each partial prepayment
of LIBOR Loans shall be in an aggregate principal amount of not less than
$3,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof ($100,000 and $100,000, respectively,
in the case of Swingline Loans), (ii) no partial prepayment of LIBOR Loans made
pursuant to any single Borrowing shall reduce the aggregate outstanding
principal amount of the remaining LIBOR Loans under such Borrowing to less than
$3,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, and (iii) unless made

 

35



--------------------------------------------------------------------------------

together with all amounts required under Section 2.18 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Loan may be made only on
the last day of the Interest Period applicable thereto. Each such notice shall
specify the proposed date of such prepayment and the aggregate principal amount,
Class and Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the
Interest Period of the Borrowing pursuant to which made), and shall be
irrevocable and shall bind the Borrowers to make such prepayment on the terms
specified therein. Revolving Loans and Swingline Loans (but not Term Loans)
prepaid pursuant to this Section 2.7(a) may be reborrowed, subject to the terms
and conditions of this Agreement. In the event the Administrative Agent receives
a notice of prepayment under this Section, the Administrative Agent will give
prompt notice thereof to the Lenders; provided that if such notice has also been
furnished to the Lenders, the Administrative Agent shall have no obligation to
notify the Lenders with respect thereto.

(b) Each prepayment of the Term Loans made pursuant to Section 2.7(a) shall be
applied to reduce the outstanding principal amount of the Term Loans, with such
reduction to be applied to the remaining scheduled principal payments in each
instance in the inverse order of maturity. Each prepayment of the Loans made
pursuant to Section 2.7(a) shall be applied ratably among the Lenders holding
the Loans being prepaid, in proportion to the principal amount held by each.

2.8 Interest.

(a) The Borrowers will pay interest in respect of the unpaid principal amount of
each Loan, from the date of Borrowing thereof until such principal amount shall
be paid in full, (i) at the Adjusted Base Rate, as in effect from time to time
during such periods as such Loan is a Base Rate Loan, and (ii) at the Adjusted
LIBOR Rate, as in effect from time to time during such periods as such Loan is a
LIBOR Loan.

(b) Upon the occurrence and during the continuance of an Event of Default under
Section 9.1(a), and (at the election of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, all
outstanding principal amounts of the Loans and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the Adjusted Base Rate or the Adjusted LIBOR Rate) plus 2% (or, in the
case of interest, fees and other amounts for which no rate is provided
hereunder, at the Adjusted Base Rate plus 2%), and, in each case, such default
interest shall be payable on demand. To the greatest extent permitted by law,
interest shall continue to accrue after the filing by or against any Borrower of
any petition seeking any relief in bankruptcy or under any law pertaining to
insolvency or debtor relief.

(c) Accrued (and theretofore unpaid) interest shall be payable as follows:

(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date;
provided, that in the event the Loans are repaid or prepaid in full and the
Revolving Credit Commitments have been terminated, then accrued interest in
respect of all Base Rate Loans shall be payable together with such repayment or
prepayment on the date thereof;

 

36



--------------------------------------------------------------------------------

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section 2.6, except as provided
hereinbelow), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.10(iv)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause (y) above had successive Interest Periods of three months’ duration
been applicable to such LIBOR Loan; provided, that in the event all LIBOR Loans
made pursuant to a single Borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof; and

(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

(e) The Administrative Agent shall promptly notify the Borrowers and the Lenders
upon determining the interest rate for each Borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrowers
or the Lenders with any such notice shall neither affect any obligations of the
Borrowers or the Lenders hereunder nor result in any liability on the part of
the Administrative Agent to the Borrowers or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.

(f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.11, 6.1 or 6.2 is shown to be inaccurate
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Percentage for any period (an
“Applicable Period”) than the Applicable Percentage applied for

 

37



--------------------------------------------------------------------------------

such Applicable Period, then the Borrower shall immediately (i) deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) determine the Applicable Percentage for such Applicable Period
based upon the corrected Compliance Certificate, and (iii) immediately pay to
the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Percentage for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.12(e). This Section 2.8(f) is in addition to the rights of the
Administrative Agent and Lenders with respect to Sections 2.8(b) and 9.1 and
other respective rights under this Agreement.

2.9 Fees. The Borrowers agree to pay:

(a) To the Arranger and Wachovia, for their own respective accounts, on the
Closing Date, the fees required under the Fee Letter to be paid to them on the
Closing Date, in the amounts due and payable on the Closing Date as required by
the terms thereof;

(b) To the Administrative Agent, for the account of each Revolving Credit
Lender, a commitment fee for each calendar quarter (or portion thereof) for the
period from the date of this Agreement to the Revolving Credit Termination Date,
at a per annum rate equal to the Applicable Percentage in effect for such fee
from time to time during such quarter on such Lender’s pro rata share (based on
the proportion that its Revolving Credit Commitment bears to the aggregate
Revolving Credit Commitments) of the average daily aggregate Unutilized
Revolving Credit Commitments (excluding clause (iii) of the definition thereof
for purposes of this Section 2.9(b) only), payable in arrears (i) on the last
Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the Revolving Credit Termination Date;

(c) To the Administrative Agent, for the account of each Revolving Credit
Lender, a letter of credit fee for each calendar quarter (or portion thereof) in
respect of all Letters of Credit outstanding during such quarter, at a per annum
rate equal to the Applicable Percentage in effect from time to time during such
quarter for Revolving Loans that are maintained as LIBOR Loans, on such Lender’s
pro rata share (based on the proportion that its Revolving Credit Commitment
bears to the aggregate Revolving Credit Commitments) of the daily average
aggregate Stated Amount of such Letters of Credit, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the later of the Revolving Credit
Termination Date and the date of termination of the last outstanding Letter of
Credit;

(d) To the Issuing Lender, for its own account, a facing fee for each calendar
quarter (or portion thereof) in respect of all Letters of Credit outstanding
during such quarter, at a per annum rate of 0.125% on the daily average
aggregate Stated Amount of such Letters of Credit, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the later of the Revolving Credit
Termination Date and the date of termination of the last outstanding Letter of
Credit;

(e) To the Issuing Lender, for its own account, such commissions, transfer fees
and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit as are customarily charged from time to
time by the Issuing Lender for the performance of such services in connection
with similar letters of credit, or as may be otherwise agreed to by the Issuing
Lender, but without duplication of amounts payable under Section 2.9(d); and

 

38



--------------------------------------------------------------------------------

(f) To the Administrative Agent, for its own account, the annual administrative
fee described in the Fee Letter, on the terms, in the amount and at the times
set forth therein.

2.10 Interest Periods. Concurrently with the giving of a Notice of Borrowing or
Notice of Conversion/Continuation in respect of any Borrowing comprised of Base
Rate Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans,
the Borrowers shall have the right to elect, pursuant to such notice, the
interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of the Borrowers, be a one,
two, three or six-month period; provided, however, that:

(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);

(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

(v) no Interest Period may be selected with respect to the Term Loans that would
end after a scheduled date for repayment of principal of the Term Loans
occurring on or after the first day of such Interest Period unless, immediately
after giving effect to such selection, the aggregate principal amount of Term
Loans that are Base Rate Loans or that have Interest Periods expiring on or
before such principal repayment date equals or exceeds the principal amount
required to be paid on such principal repayment date;

(vi) the Borrowers may not select any Interest Period that expires after the
Maturity Date, with respect to Loans that are to be maintained as LIBOR Loans;

(vii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

(viii) the Borrowers may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

 

39



--------------------------------------------------------------------------------

2.11 Conversions and Continuations.

(a) The Borrowers shall have the right, on any Business Day occurring on or
after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans of any Class into LIBOR
Loans of the same Class, or to convert any LIBOR Loans of any Class the Interest
Periods for which end on the same day into Base Rate Loans of the same Class, or
(ii) upon the expiration of any Interest Period, to continue all or a portion of
the outstanding principal amount of any LIBOR Loans of any Class the Interest
Periods for which end on the same day for an additional Interest Period,
provided that (w) any such conversion of LIBOR Loans into Base Rate Loans shall
involve an aggregate principal amount of not less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans into, or continuation of, LIBOR Loans shall
involve an aggregate principal amount of not less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $3,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof,
(x) except as otherwise provided in Section 2.16(f), LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, the Borrowers will pay, upon such conversion, all amounts required
under Section 2.18 to be paid as a consequence thereof), (y) no such conversion
or continuation shall be permitted with regard to any Base Rate Loans that are
Swingline Loans, and (z) no conversion of Base Rate Loans into LIBOR Loans or
continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.

(b) The Borrowers shall make each such election by giving the Administrative
Agent written notice from the Administrative Borrower not later than 11:00 a.m.,
Charlotte time, three (3) Business Days prior to the intended effective date of
any conversion of Base Rate Loans into, or continuation of, LIBOR Loans and one
(1) Business Day prior to the intended effective date of any conversion of LIBOR
Loans into Base Rate Loans. Each such notice (each, a “Notice of
Conversion/Continuation”) shall be irrevocable, shall be given in the form of
Exhibit B-3 and shall specify (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount and Type of the Loans being converted or continued.
Upon the receipt of a Notice of Conversion/Continuation, the Administrative
Agent will promptly notify each applicable Lender of the proposed conversion or
continuation. In the event that the Borrowers shall fail to deliver a Notice of
Conversion/Continuation as provided herein with respect to any outstanding LIBOR
Loans, such LIBOR Loans shall automatically be converted to Base Rate Loans upon
the expiration of the then current Interest Period applicable thereto (unless
repaid pursuant to the terms hereof). In the event the Borrowers shall have
failed to select in a Notice of Conversion/Continuation the duration of the
Interest Period to be applicable to any conversion into, or continuation of,
LIBOR Loans, then the Borrowers shall be deemed to have selected an Interest
Period with a duration of one month.

 

40



--------------------------------------------------------------------------------

2.12 Method of Payments; Computations; Apportionment of Payments.

(a) All payments by the Borrowers hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Issuing Lender or the Lenders) at the Payment Office prior to 12:00 noon,
Charlotte time, on the date payment is due. Any payment made as required
hereinabove, but after 12:00 noon, Charlotte time (or such later time as the
Administrative Agent shall agree), shall be deemed to have been made on the next
succeeding Business Day. If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section 2.10(iv) are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s pro rata share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its pro rata share of such payment by wire
transfer of immediately available funds on the next succeeding Business Day (or
in the case of uncollected funds, as soon as practicable after collected).
Notwithstanding the foregoing or any contrary provision hereof, if any Lender
shall fail to make any payment required to be made by it hereunder to the
Administrative Agent, the Issuing Lender or the Swingline Lender, then the
Administrative Agent may, in its sole discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations to the Administrative Agent, the Issuing Lender or the
Swingline Lender, as the case may be, until all such unsatisfied obligations are
fully paid. If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its pro rata share of such payment with interest
thereon at the Federal Funds Rate for each day from the date such amount was
required to be disbursed by the Administrative Agent until the date repaid to
such Lender. The Administrative Agent will distribute to the Issuing Lender like
amounts relating to payments made to the Administrative Agent for the account of
the Issuing Lender in the same manner, and subject to the same terms and
conditions, as set forth hereinabove with respect to distributions of amounts to
the Lenders.

(c) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the

 

41



--------------------------------------------------------------------------------

Issuing Lender, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(d) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.

(e) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 9.2 or in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:

(i) first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Credit Documents and any protective advances
made by the Administrative Agent with respect to the Collateral under or
pursuant to the terms of the Security Documents;

(ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;

(iii) third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;

(iv) fourth, to the payment of all of the Obligations consisting of accrued fees
and interest (including, without limitation, fees incurred and interest accruing
at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding), and including with respect to any Hedge Agreement
between any Credit Party and any Hedge Party (to the extent such Hedge Agreement
is required or permitted hereunder), any fees, premiums and scheduled periodic
payments due under such Hedge Agreement prior to any termination thereof and any
interest accrued thereon;

 

42



--------------------------------------------------------------------------------

(v) fifth, to the payment of the outstanding principal amount of the Obligations
(including the payment of any outstanding Reimbursement Obligations and the
obligation to cash collateralize Letter of Credit Exposure), and including with
respect to any Hedge Agreement between any Credit Party and any Hedge Party (to
the extent such Hedge Agreement is required or permitted hereunder), any
breakage, termination or other payments due under such Hedge Agreement and any
interest accrued thereon;

(vi) sixth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Credit Documents or otherwise and
not repaid; and

(vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize Letter of Credit
Exposure pursuant to Section 3.8.

2.13 Recovery of Payments.

(a) The Borrowers agree that to the extent the Borrowers make a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, any Lender or the Issuing Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.

(b) If any amounts distributed by the Administrative Agent to any Lender are
subsequently returned or repaid by the Administrative Agent to the Borrowers,
their representatives or successors in interest, or any other Person, whether by
court order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from the
Borrowers, their representatives or successors in interest or such other Person,
the Administrative Agent will redistribute such amounts to the Lenders on the
same basis as such amounts were originally distributed.

2.14 Use of Proceeds. The proceeds of the Loans shall be used (i) to pay or
reimburse permitted fees and expenses in connection with the transactions
contemplated hereby, and (ii) to provide for working capital and general
corporate requirements of the Borrowers and in accordance with the terms and
provisions of this Agreement (including, without limitation, to finance
Permitted Acquisitions).

 

43



--------------------------------------------------------------------------------

2.15 Pro Rata Treatment.

(a) Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans shall be made by the Lenders pro rata on the basis of their
respective Revolving Credit Commitments to provide Loans (in the case of the
funding of Loans pursuant to Section 2.2) or on the basis of their respective
outstanding Loans (in the case of continuations and conversions of Loans
pursuant to Section 2.11, and additionally in all cases in the event the
Revolving Credit Commitments for Loans have expired or have been terminated), as
the case may be from time to time. All payments on account of principal of or
interest on any Loans, fees or any other Obligations owing to or for the account
of any one or more Lenders shall be apportioned ratably among such Lenders in
proportion to the amounts of such principal, interest, fees or other Obligations
owed to them respectively.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations or Swingline Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary thereof (as to
which the provisions of this Section 2.15(b) shall apply). The Borrowers consent
to the foregoing and agree, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation. If under
any applicable bankruptcy, insolvency or similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.15(b) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.15(b) to share in the benefits of any recovery on such
secured claim.

 

44



--------------------------------------------------------------------------------

2.16 Increased Costs; Change in Circumstances; Illegality.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender or the Issuing Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.17 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Lender); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Lender, the Borrowers will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or the Issuing Lender or any Lending Office of such Lender
or such Lender’s or the Issuing Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Lender’s capital or on the capital of such
Lender’s or the Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Section 2.16(a) or Section 2.16(b)
and delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

45



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or the Issuing Lender, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrowers and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrowers and the Lenders.

(f) Notwithstanding any other provision in this Agreement, if, at any time after
the date hereof and from time to time, any Lender shall have determined in good
faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrowers. Upon such notice, (i) each of such Lender’s then outstanding
LIBOR Loans shall automatically, on the expiration date of the respective
Interest Period applicable thereto (or, to the extent any such LIBOR Loan may
not lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with

 

46



--------------------------------------------------------------------------------

respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrowers.

(g) Notwithstanding anything to the contrary contained in this Section 2.16,
Section 2.17 shall govern exclusively any increased costs relating to Taxes
resulting from any Change in Law.

2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrowers shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Without limiting the provisions of Section 2.17(a), the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate (along with a copy of the applicable
documents from the United States Internal Revenue Service or other Governmental
Authority that asserts such claim) as to the amount of such payment or liability
delivered to the Borrowers by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

47



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.

(f) If the Administrative Agent, any Lender or the Issuing Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid additional amounts pursuant to this Section, it shall
pay to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
the Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the

 

48



--------------------------------------------------------------------------------

amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This Section 2.17(f) shall not be construed to require
the Administrative Agent, any Lender or the Issuing Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

2.18 Compensation. The Borrowers will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.19(a) or any acceleration of the maturity of the
Loans pursuant to Section 9.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrowers or
(iv) as a consequence of any other failure by the Borrowers to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.18 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.18. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.18 by any Lender as to any additional amounts payable pursuant to this
Section 2.18 shall be submitted by such Lender to the Borrowers either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.18 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

2.19 Replacement of Lenders; Mitigation of Costs.

(a) The Borrowers may, at any time at their sole expense and effort, require any
Lender (i) that has requested compensation from the Borrowers under
Sections 2.16(a) or 2.16(b) or payments from the Borrower under Section 2.17,
(ii) the obligation of which to make or maintain LIBOR Loans has been suspended
under Section 2.16(f) or (iii) that is a Defaulting Lender, in any case upon
notice to such Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender (but
not an Affiliate of the affected Lender), if a Lender accepts such assignment);
provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.6(b)(v);

 

49



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit and Swingline Loans not refinanced through the Borrowing of Revolving
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 2.18) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.16(a) or 2.16(b) or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

(b) If any Lender requests compensation under Sections 2.16(a) or 2.16(b), or
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender gives a notice pursuant to Section 2.16(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.16(a), 2.16(b) or 2.17, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.16(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

ARTICLE III

LETTERS OF CREDIT

3.1 Issuance. Subject to and upon the terms and conditions herein set forth, so
long as no Default or Event of Default has occurred and is continuing, the
Issuing Lender will, at any time and from time to time on and after the Closing
Date and prior to the earlier of (i) the Letter of Credit Maturity Date and
(ii) the Revolving Credit Termination Date, and upon request by the Borrowers in
accordance with the provisions of Section 3.2, issue for the account of the
Borrowers or their Subsidiaries one or more irrevocable standby letters of
credit denominated in Dollars and in a form customarily used or otherwise
approved by the Issuing Lender (together with all amendments, modifications and
supplements thereto, substitutions therefor and renewals

 

50



--------------------------------------------------------------------------------

and restatements thereof and the Existing Letters of Credit, all amendments,
modifications and supplements to the Existing Letters of Credit, substitutions
for the Existing Letters of Credit and renewals and restatements of the Existing
Letters of Credit, collectively, the “Letters of Credit”). The Stated Amount of
each Letter of Credit shall not be less than such amount as may be acceptable to
the Issuing Lender. Notwithstanding the foregoing:

(a) No Letter of Credit shall be issued if the Stated Amount upon issuance
(i) when added to the aggregate Letter of Credit Exposure of the Revolving
Credit Lenders at such time, would exceed the Letter of Credit Subcommitment, or
(ii) when added to the Aggregate Revolving Credit Exposure, would exceed the
aggregate Revolving Credit Commitments at such time;

(b) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, or otherwise will
benefit, a Subsidiary of a Borrower, the Borrowers shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit (and the Borrowers hereby acknowledge that the issuance of
Letters of Credit for the benefit of their Subsidiaries inures to the benefit of
the Borrowers and that the Borrowers’ business derives substantial benefits from
the businesses of such Subsidiaries);

(c) No Letter of Credit shall be issued that by its terms expires later than the
Letter of Credit Maturity Date or, in any event, more than one (1) year after
its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrowers, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Letter of Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and

(d) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, (ii) the Issuing Lender shall
have actual knowledge, or shall have received notice from any Lender, prior to
the issuance of such Letter of Credit that one or more of the conditions
specified in Section 4.2 are not then satisfied (or have not been waived in
writing as required herein) or that the issuance of such Letter of Credit would
violate the provisions of Section 3.1(a) or (iii) any Lender is at such time a
Defaulting Lender hereunder, unless the Issuing Lender has entered into
satisfactory arrangements with the Borrowers or such Lender to eliminate the
Issuing Lender’s risk with respect to such Lender.

 

51



--------------------------------------------------------------------------------

Notwithstanding any provision in this Agreement to the contrary, no amendment,
modification or waiver of any provision of this Article III or any terms or
provisions of any Letter of Credit or any supporting documentation relating
thereto shall take effect unless agreed to by the Required Revolving Credit
Lenders, except for any such changes to which Section 11.5(a) applies.

3.2 Notices. Whenever the Borrowers desire the issuance of a Letter of Credit,
the Administrative Borrower will give the Issuing Lender written notice with a
copy to the Administrative Agent not later than 12:00 noon, Charlotte time,
three (3) Business Days (or such shorter period as is acceptable to the Issuing
Lender in any given case) prior to the requested date of issuance thereof. Each
such notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be
given in the form of Exhibit B-4 and shall specify (i) the requested date of
issuance, which shall be a Business Day, (ii) the requested Stated Amount and
expiry date of the Letter of Credit, and (iii) the name and address of the
requested beneficiary or beneficiaries of the Letter of Credit. The Borrowers
will also complete any application procedures and documents reasonably required
by the Issuing Lender in connection with the issuance of any Letter of Credit.
Upon its issuance of any Letter of Credit, the Issuing Lender will promptly
notify the Administrative Agent of such issuance, and the Administrative Agent
will give prompt notice thereof to each Revolving Credit Lender. The renewal or
extension of any outstanding Letter of Credit shall, for purposes of this
ARTICLE III, be treated in all respects as the issuance of a new Letter of
Credit.

3.3 Participations. Immediately upon the issuance of any Letter of Credit (and
effective on the date hereof with respect to the Existing Letters of Credit and
without any further action by any party to this Agreement), the Issuing Lender
shall be deemed to have sold and transferred to each Revolving Credit Lender,
and each Revolving Credit Lender shall be deemed irrevocably and unconditionally
to have purchased and received from the Issuing Lender, without recourse or
warranty (except for the absence of Liens thereon created, incurred or suffered
to exist by, through or under the Issuing Lender), an undivided interest and
participation, pro rata (based on the percentage of the aggregate Revolving
Credit Commitments represented by such Revolving Credit Lender’s Revolving
Credit Commitment), in such Letter of Credit, each drawing made thereunder and
the obligations of the Borrowers under this Agreement with respect thereto and
any Collateral or other security therefore or guaranty pertaining thereto;
provided, however, that the fee relating to Letters of Credit described in
Section 2.9(d) shall be payable directly to the Issuing Lender as provided
therein, and the other Revolving Credit Lenders shall have no right to receive
any portion thereof. In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Lender, such Lender’s
pro rata share (determined as provided above) of each Reimbursement Obligation
not reimbursed by the Borrowers on the date due as provided in Section 3.4 or
through the Borrowing of Revolving Loans as provided in Section 3.5 (because the
conditions set forth in Section 4.2 cannot be satisfied, or for any other
reason), or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Upon any change in the Revolving Credit Commitments of
any of the Revolving Credit Lenders pursuant to Section 11.6(a), with respect to
all outstanding Letters of Credit and Reimbursement Obligations there shall be
an automatic adjustment to the participations pursuant to this Section 3.3 to
reflect the new pro rata shares of the assigning Lender and the assignee. Each
Revolving Credit Lender’s obligation to make payment to the Issuing Lender
pursuant to this Section 3.4 shall be absolute and

 

52



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance whatsoever,
including the termination of the Revolving Credit Commitments or the existence
of any Default or Event of Default, and each such payment shall be made without
any offset, abatement, reduction or withholding whatsoever.

3.4 Reimbursement. The Borrowers hereby agree to reimburse the Issuing Lender by
making payment to the Administrative Agent, for the account of the Issuing
Lender, in immediately available funds, for any payment made by the Issuing
Lender under any Letter of Credit (each such amount so paid until reimbursed,
together with interest thereon payable as provided hereinbelow, a “Reimbursement
Obligation”) immediately upon, and in any event on the same Business Day as, the
making of such payment by the Issuing Lender (provided that any such
Reimbursement Obligation shall be deemed timely satisfied (but nevertheless
subject to the payment of interest thereon as provided hereinbelow) if satisfied
pursuant to a Borrowing of Revolving Loans made on the date of such payment by
the Issuing Lender, as set forth more completely in Section 3.5), together with
interest on the amount so paid by the Issuing Lender, to the extent not
reimbursed prior to 2:00 p.m., Charlotte time, on the date of such payment or
disbursement, for the period from the date of the respective payment to the date
the Reimbursement Obligation created thereby is satisfied, at the Adjusted Base
Rate applicable to Revolving Loans as in effect from time to time during such
period, such interest also to be payable on demand. The Issuing Lender will
provide the Administrative Agent and the Borrowers with prompt notice of any
payment or disbursement made or to be made under any Letter of Credit, although
the failure to give, or any delay in giving, any such notice shall not release,
diminish or otherwise affect the Borrowers’ obligations under this Section 3.4
or any other provision of this Agreement. The Administrative Agent will promptly
pay to the Issuing Lender any such amounts received by it under this
Section 3.4.

3.5 Payment by Revolving Loans. In the event that the Issuing Lender makes any
payment under any Letter of Credit and the Borrowers shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 3.4, and to the extent that any amounts then held in the Cash Collateral
Account established pursuant to Section 3.8 shall be insufficient to satisfy
such Reimbursement Obligation in full, the Issuing Lender will promptly notify
the Administrative Agent, and the Administrative Agent will promptly notify each
Revolving Credit Lender, of such failure. If the Administrative Agent gives such
notice prior to 12:00 noon, Charlotte time, on any Business Day, each Revolving
Credit Lender will make available to the Administrative Agent, for the account
of the Issuing Lender, its pro rata share (based on the percentage of the
aggregate Revolving Credit Commitments represented by such Lender’s Revolving
Credit Commitment) of the amount of such payment on such Business Day in
immediately available funds. If the Administrative Agent gives such notice after
12:00 noon, Charlotte time, on any Business Day, each such Revolving Credit
Lender shall make its pro rata share of such amount available to the
Administrative Agent on the next succeeding Business Day. If and to the extent
any Revolving Credit Lender shall not have so made its pro rata share of the
amount of such payment available to the Administrative Agent, such Lender agrees
to pay to the Administrative Agent, for the account of the Issuing Lender,
forthwith on demand such amount, together with interest thereon at the Federal
Funds Rate for each day from such date until the date such amount is paid to the
Administrative Agent. The failure of any Revolving Credit Lender to make
available to the Administrative Agent its pro rata share of any payment under
any Letter of Credit shall not relieve any other Revolving Credit Lender of its

 

53



--------------------------------------------------------------------------------

obligation hereunder to make available to the Administrative Agent its pro rata
share of any payment under any Letter of Credit on the date required, as
specified above, but no Revolving Credit Lender shall be responsible for the
failure of any other Revolving Credit Lender to make available to the
Administrative Agent such other Revolving Credit Lender’s pro rata share of any
such payment. Each such payment by a Revolving Credit Lender under this
Section 3.5 of its pro rata share of an amount paid by the Issuing Lender shall
constitute a Revolving Loan by such Revolving Credit Lender (the Borrowers being
deemed to have given a timely Notice of Borrowing therefor) and shall be treated
as such for all purposes of this Agreement; provided that for purposes of
determining the aggregate Unutilized Revolving Credit Commitments immediately
prior to giving effect to the application of the proceeds of such Revolving
Loans, the Reimbursement Obligation being satisfied thereby shall be deemed not
to be outstanding at such time. Each Revolving Credit Lender’s obligation to
make Revolving Loans pursuant to this Section 3.5 shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the existence of any Default or Event of Default
or the failure of the amount of such Borrowing of Revolving Loans to meet the
minimum Borrowing amount specified in Section 2.2(b); provided, however, that
each Revolving Credit Lender’s obligation to make Revolving Loans pursuant to
this Section 3.5 is subject to the conditions set forth in Section 4.2 (other
than delivery by the Borrowers of a Notice of Borrowing).

3.6 Payment to Revolving Credit Lenders. Whenever the Issuing Lender receives a
payment in respect of a Reimbursement Obligation as to which the Administrative
Agent has received, for the account of the Issuing Lender, any payments from the
Revolving Credit Lenders pursuant to Section 3.5, the Issuing Lender will
promptly pay to the Administrative Agent, and the Administrative Agent will
promptly pay to each Revolving Credit Lender that has paid its pro rata share
thereof, in immediately available funds, an amount equal to such Revolving
Credit Lender’s pro rata share (based on the proportionate amount funded by such
Revolving Credit Lender to the aggregate amount funded by all Revolving Credit
Lenders) of such Reimbursement Obligation.

3.7 Obligations Absolute. The Reimbursement Obligations of the Borrowers shall
be irrevocable, shall remain in effect until the Issuing Lender shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

(a) Any lack of validity or enforceability of this Agreement, any of the other
Credit Documents or any documents or instruments relating to any Letter of
Credit;

(b) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not the Borrowers have notice or knowledge thereof;

 

54



--------------------------------------------------------------------------------

(c) The existence of any claim, setoff, defense or other right that the
Borrowers may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between a Borrower and the beneficiary
named in any such Letter of Credit);

(d) Any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to comply
with the terms of such Letter of Credit), any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, telecopier or
otherwise, or any errors in translation or in interpretation of technical terms;

(e) Any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

(f) The exchange, release, surrender or impairment of any collateral or other
security for the Obligations;

(g) The occurrence of any Default or Event of Default; or

(h) Any other circumstance or event whatsoever, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrowers or a Guarantor.

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrowers and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrowers or any Lender. It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in

 

55



--------------------------------------------------------------------------------

any respect whatsoever, and (iii) any noncompliance in any immaterial respect of
the documents presented under such Letter of Credit with the terms thereof
shall, in each case, be deemed not to constitute gross negligence or willful
misconduct of the Issuing Lender.

3.8 Cash Collateral Account. At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of the Required Lenders
shall, require the Borrowers to deliver to the Administrative Agent such
additional amount of cash as is equal to 105% of the aggregate Stated Amount of
all Letters of Credit at any time outstanding (whether or not any beneficiary
under any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (ii) in the event of a prepayment under Section 2.6(c) or
Section 2.6(g), the Administrative Agent will retain such amount as may then be
required to be retained, such amounts in each case under clauses (i) and
(ii) above to be held by the Administrative Agent in a cash collateral account
(the “Cash Collateral Account”). The Borrowers hereby grant to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, a
Lien upon and security interest in the Cash Collateral Account and all amounts
held therein from time to time as security for Letter of Credit Exposure, and
for application to the Borrowers’ Reimbursement Obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of the Borrowers (unless a Default or
Event of Default shall have occurred and be continuing, in which case the
determination as to investments shall be made at the option and in the
discretion of the Administrative Agent), amounts in the Cash Collateral Account
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. In the event of a drawing, and subsequent payment by
the Issuing Lender, under any Letter of Credit at any time during which any
amounts are held in the Cash Collateral Account, the Administrative Agent will
deliver to the Issuing Lender an amount equal to the Reimbursement Obligation
created as a result of such payment (or, if the amounts so held are less than
such Reimbursement Obligation, all of such amounts) to reimburse the Issuing
Lender therefor. Any amounts remaining in the Cash Collateral Account (including
interest) after the expiration of all Letters of Credit and reimbursement in
full of the Issuing Lender for all of its obligations thereunder shall be held
by the Administrative Agent, for the benefit of the Borrowers, to be applied
against the Obligations in such order and manner as the Administrative Agent may
direct. If the Borrowers are required to provide cash collateral pursuant to
Section 2.6(c), such amount (including interest), to the extent not applied as
aforesaid, shall be returned to the Borrowers on demand, provided that after
giving effect to such return (i) the Aggregate Revolving Credit Exposure would
not exceed the aggregate Revolving Credit Commitments at such time and (ii) no
Default or Event of Default shall have occurred and be continuing at such time.
If the Borrowers are required to provide cash collateral as a result of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three (3) Business Days after all Events of
Default have been cured or waived.

3.9 The Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the rights, benefits and
immunities (a) provided to the Administrative Agent in ARTICLE X with respect to
any acts taken or omissions suffered by it in connection with Letters of Credit
issued by it or proposed to be issued by it and any

 

56



--------------------------------------------------------------------------------

documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in ARTICLE X included the Issuing Lender with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to the Issuing Lender.

3.10 Effectiveness. Notwithstanding any termination of the Revolving Credit
Commitments or repayment of the Loans, or both, the obligations of the Borrowers
under this ARTICLE III shall remain in full force and effect until the Issuing
Lender and the Revolving Credit Lenders shall have no further obligations to
make any payments or disbursements under any circumstances with respect to any
Letter of Credit.

ARTICLE IV

CONDITIONS OF BORROWING

4.1 [Reserved].

4.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans (but excluding Revolving Loans made
for the purpose of repaying Refunded Swingline Loans pursuant to Section 2.2(e)
or for the purpose of paying unpaid Reimbursement Obligations pursuant to
Section 3.5), and the obligation of the Issuing Lender to issue any Letters of
Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or date of issuance (it being
understood that no amendment, waiver or modification to any condition precedent
in this Section 4.2 to any Borrowing of Revolving Loans or Issuance of a Letter
of Credit shall take effect unless agreed to by the Required Revolving Credit
Lenders):

(a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d), or (together with the
Issuing Lender) a Letter of Credit Notice in accordance with Section 3.2, as
applicable;

(b) Each of the representations and warranties contained in ARTICLE V and in the
other Credit Documents shall be, if otherwise qualified by materiality, true and
correct, and if not so qualified, true and correct in all material respects, on
and as of such Borrowing Date or date of issuance of a Letter of Credit with the
same effect as if made on and as of such date, both immediately before and after
giving effect to the Loans to be made or Letter of Credit to be issued on such
date (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be, if otherwise qualified by materiality, true
and correct or if not so qualified, true and correct in all material respects,
as of such date); and

(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date.

 

57



--------------------------------------------------------------------------------

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the
Borrowers that the statements contained in Sections 4.2(b) and 4.2(c) are true,
both as of the date of such notice or request and as of the relevant Borrowing
Date or date of issuance.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lender to issue Letters of Credit, each of the Borrowers
represents and warrants to the Administrative Agent, the Issuing Lender and the
Lenders as follows:

5.1 Corporate Organization and Power. Each Credit Party (i) is a corporation or
a limited liability company duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, as the case may be, (ii) has the full corporate or limited liability
company power and authority to execute, deliver and perform the Credit Documents
to which it is or will be a party, to own and hold its property and to engage in
its business as presently conducted, and (iii) is duly qualified to do business
as a foreign corporation or limited liability company and is in good standing in
each jurisdiction where the nature of its business or the ownership of its
properties requires it to be so qualified, except where the failure to be so
qualified, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

5.2 Authorization; Enforceability. Each Credit Party has taken all necessary
corporate or limited liability company action, as applicable, to execute,
deliver and perform each of the Credit Documents to which it is or will be a
party, and has validly executed and delivered each of the Credit Documents to
which it is or will be a party. This Agreement constitutes, and each of the
other Credit Documents upon execution and delivery will constitute, the legal,
valid and binding obligation of each Credit Party that is a party hereto or
thereto, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law).

5.3 No Violation. The execution, delivery and performance by each Credit Party
of each of the Credit Documents to which it is or will be a party, and
compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, Mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv) except for the
Liens granted in favor of the Administrative Agent for the benefit of the
Lenders pursuant to the Security Documents, result in or require the creation or
imposition of any Lien upon any of its properties, revenues or assets; except,
in the case of clauses (ii) and (iii) above, where such violations, conflicts,
breaches or defaults, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

5.4 Governmental and Third-Party Authorization; Permits. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
each Credit Party of this Agreement or any of the other Credit Documents to
which it is or will be a party or the legality, validity or enforceability
hereof or thereof, other than (i) filing of Uniform Commercial Code financing
statements and other instruments and actions necessary to perfect the Liens
created by the Security Documents, (ii) consents, authorizations and filings
that have been made or obtained and that are in full force and effect, which
consents, authorizations and filings are listed on Schedule 5.4, and
(iii) consents and filings the failure to obtain or make which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.5 Litigation. Except as disclosed on Schedule 5.5 or in the Parent’s public
filings with the United States Securities and Exchange Commission as of the
Closing Date, there are no actions, investigations, suits or proceedings pending
or, to the knowledge of the Borrowers, threatened, at law, in equity or in
arbitration, before any court, other Governmental Authority, arbitrator or other
Person, (i) against or affecting the Parent or its Subsidiaries or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the transactions
contemplated hereby or thereby.

5.6 Taxes. Each of the Parent and its Subsidiaries has timely filed all federal,
state, local and foreign tax returns and reports required to be filed by it and
has paid, prior to the date on which penalties would attach thereto or a Lien
would attach to any of the properties of a Credit Party if unpaid, all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, except (i) those that are not yet
delinquent or that are being contested in good faith and by proper proceedings
and for which adequate reserves have been established in accordance with GAAP or
(ii) to the extent the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

5.7 Subsidiaries. Schedule 5.7 sets forth a list, as of the Third Amendment
Effective Date, of all of the Subsidiaries of the Borrowers (including the other
Borrowers) and as to each such Subsidiary, the percentage ownership (direct and
indirect) of each Borrower in each class of its Capital Stock and each direct
owner thereof. All outstanding shares of Capital Stock of the Parent and each of
its Subsidiaries are duly and validly issued, fully paid and nonassessable.
Except for the shares of Capital Stock and the other equity arrangements
expressly indicated on Schedule 5.7, as of the Closing Date there are no shares
of Capital Stock, warrants, rights, options or other equity securities, or other
Capital Stock of any Credit Party (other than the Parent) outstanding or
reserved for any purpose.

 

59



--------------------------------------------------------------------------------

5.8 Full Disclosure. All factual information heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, the Arranger or any
Lender by or on behalf of the Parent and its Subsidiaries for purposes of or in
connection with this Agreement, the other Credit Documents and the transactions
contemplated hereby, when taken as a whole, is or will be true and accurate in
all material respects on the date as of which such information is dated or
certified (or, if such information has been updated, amended or supplemented, on
the date as of which any such update, amendment or supplement is dated or
certified) and not made incomplete by omitting to state a material fact
necessary to make the statements contained herein and therein, in light of the
circumstances under which such information was provided, not misleading;
provided that, with respect to projections, budgets and other estimates, except
as specifically represented in Section 5.11(b), the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that such projections, budgets
and estimates are subject to significant uncertainties and there can be no
assurance the results therein will be achieved); provided, further, that with
respect to general industry information provided by public or third party
sources, the Borrowers represent only to the best of their knowledge.

5.9 Margin Regulations. None of the Parent or its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No proceeds of
the Loans will be used, directly or indirectly, to purchase or carry any Margin
Stock, to extend credit for such purpose or for any other purpose, in each case
that would violate or be inconsistent with Regulations T, U or X or any
provision of the Exchange Act.

5.10 No Material Adverse Effect. Since April 30, 2006, there has been no
material adverse effect on (a) the ability of the Parent and its Subsidiaries,
taken as a whole, to perform their obligations under this Agreement or any of
the other Credit Documents, or (b) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder or thereunder and there
exists no event, condition or state of facts that could reasonably be expected
to result in such material adverse effect.

5.11 Financial Matters.

(a) The Borrowers have heretofore furnished to the Administrative Agent copies
of (i) the audited consolidated balance sheets of the Parent and its
Subsidiaries as of April 30, 2008, 2007 and 2006, in each case with the related
statements of income and cash flows for the fiscal years then ended, together
with the opinion of Deloitte & Touche LLP thereon, and (ii) the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as of January 31,
2009, and the related statements of income and cash flows for the nine-month
period then ended. Such financial statements have been prepared in accordance
with GAAP (subject, with respect to the unaudited financial statements, to the
absence of notes required by GAAP and to normal year-end adjustments) and
present fairly in all material respects the financial condition of the Parent
and its Subsidiaries on a consolidated basis as of the respective dates thereof
and the results of operations of the Parent and its Subsidiaries on a
consolidated basis for the respective periods then ended. Except as fully
reflected in the most recent financial statements referred to above and the
notes thereto, there are no material liabilities or obligations with respect to
the Parent and its Subsidiaries of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that are required in accordance
with GAAP to be reflected in such financial statements and that are not so
reflected.

 

60



--------------------------------------------------------------------------------

(b) The Borrowers have prepared, and have heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Parent and its Subsidiaries
(consisting of balance sheets and statements of income and cash flows prepared
by the Borrowers as of the last day of the fiscal quarter most recently ended
prior to Third Amendment Effective Date and then on a quarterly basis through
the fiscal quarter ending April 30, 2011 and thereafter on an annual basis)
through the end of fiscal year 2014, giving effect to the initial extensions of
credit made under this Agreement and the payment of transaction fees and
expenses related to the foregoing (the “Projections”). In the good faith opinion
of management of the Borrowers, the assumptions used in the preparation of the
Projections were fair, complete and reasonable when made and continue to be
fair, complete and reasonable as of the Closing Date. The Projections have been
prepared in good faith by the executive and financial personnel of the
Borrowers, are complete and represent a reasonable estimate of the future
performance and financial condition of the Parent and its Subsidiaries, subject
to the uncertainties and approximations inherent in any projections, it being
understood that there can be no assurance that the results therein will be
achieved.

(c) Both before and after giving effect to the making of the initial loans
hereunder, each Credit Party (i) has capital sufficient to carry on its
businesses as conducted and as proposed to be conducted, (ii) has assets with a
fair saleable value, determined on a going concern basis, which are (y) not less
than the amount required to pay the probable liability on its existing debts as
they become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured in their ordinary
course), and (iii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature in their ordinary course.

5.12 Ownership of Properties. Each Credit Party has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, in each case free and clear of all Liens other than Permitted Liens
and minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

5.13 ERISA.

(a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five (5) year period prior to the Closing Date, (ii) has
occurred and is continuing, or (iii) to the knowledge of the Borrowers, is
reasonably expected to occur with respect to any Plan, which, in each case,
could reasonably be expected to have a Material Adverse Effect. No Plan has any
Unfunded Pension Liability as of the most recent annual

 

61



--------------------------------------------------------------------------------

valuation date applicable thereto in an aggregate amount that could not
reasonably be expected to have a Material Adverse Effect (and as of the most
recent annual valuation date applicable thereto prior to Closing Date, no Plan
had any Unfunded Pension Liability). No Credit Party or any of its ERISA
Affiliates has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

(b) No Credit Party or any of its ERISA Affiliates has any outstanding liability
on account of a complete or partial withdrawal from any Multiemployer Plan, and
no Credit Party or any of its ERISA Affiliates would become subject to any
liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date, in each case that could reasonably be expected to have a Material Adverse
Effect. No Multiemployer Plan is in “reorganization” or is “insolvent” within
the meaning of such terms under ERISA.

5.14 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a) No Hazardous Substances are or have been generated, used, located, released,
treated, transported, disposed of or stored, currently or in the past, (i) by
the Parent or any of its Subsidiaries or (ii) to the knowledge of the Borrowers,
by any other Person (including any predecessor in interest) or otherwise, in
either case in, on, about or to or from any portion of any real property,
leased, owned or operated by the Parent and its Subsidiaries, except in
compliance with all applicable Environmental Laws; no portion of any such real
property or, to the knowledge of the Borrowers, any other real property at any
time leased, owned or operated by the Parent or its Subsidiaries is contaminated
by any Hazardous Substance; and no portion of any real property leased, owned or
operated by the Parent or its Subsidiaries is presently or, to the knowledge of
the Borrowers, has ever been, the subject of an environmental audit, assessment
or remedial action.

(b) No portion of any real property leased, owned or operated by the Parent or
its Subsidiaries has been used by the Parent or its Subsidiaries or, to the
knowledge of the Borrowers, by any other Person, as or for a mine, landfill,
dump or other disposal facility, gasoline service station or bulk petroleum
products storage facility; and no portion of such real property or any other
real property currently or at any time in the past leased, owned or operated by
the Parent or its Subsidiaries has, pursuant to any Environmental Law, been
placed on the “National Priorities List” or “CERCLIS List” (or any similar
federal, state or local list) of sites subject to possible environmental
problems.

(c) All activities and operations of the Parent and its Subsidiaries are in
compliance with the requirements of all applicable Environmental Laws; the
Parent and its Subsidiaries have obtained all licenses and permits under
Environmental Laws necessary to its respective operations, all such licenses and
permits are being maintained in good standing, and each of the Parent and its
Subsidiaries is in compliance with all terms and conditions of such licenses and
permits; and neither the Parent nor any of its Subsidiaries is involved in any
suit, action or proceeding, or has received any notice, complaint or other
request for information from any Governmental Authority or other Person, with
respect to any actual or alleged Environmental Claims, and to the knowledge of
the Borrowers, there are no threatened Environmental Claims, nor any basis
therefor.

 

62



--------------------------------------------------------------------------------

5.15 Compliance with Laws. Each of the Parent and its Subsidiaries has timely
filed all material reports, documents and other materials required to be filed
by it under all applicable Requirements of Law with any Governmental Authority,
has retained all material records and documents required to be retained by it
under all applicable Requirements of Law, and is otherwise in compliance with
all applicable Requirements of Law in respect of the conduct of its business and
the ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

5.16 Intellectual Property. Each Credit Party owns, or has the legal right to
use, all Intellectual Property necessary for it to conduct its business as
currently conducted. Except as set forth in Schedule 5.16, no claim has been
asserted or is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor do the Borrowers know of any such claim, and to the
knowledge of the Borrowers, the use of such Intellectual Property by any Credit
Party does not infringe on the known rights of any Person, except for such
claims and infringements that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

5.17 Regulated Industries. None of the Parent and its Subsidiaries is an
“investment company,” a company “controlled” by an “investment company,” or an
“investment advisor,” within the meaning of the Investment Parent Act of 1940,
as amended.

5.18 Insurance. Schedule 5.18 sets forth, as of the Third Amendment Effective
Date, an accurate and complete list and a brief description (including the
insurer, policy number, type of insurance, coverage limits, deductibles,
expiration dates and any special cancellation conditions) of all policies of
property and casualty, liability (including, but not limited to, product
liability), business interruption, workers’ compensation, and other forms of
insurance owned or held by the Credit Parties or pursuant to which any of their
respective assets are insured. The assets, properties and business of the Credit
Parties are insured against such hazards and liabilities, under such coverages
and in such amounts, as are customarily maintained by prudent companies
similarly situated and under policies issued by insurers of recognized
responsibility.

5.19 Material Contracts. Schedule 5.19 lists, as of the Closing Date, each
“material contract” (within the meaning of Item 601(b)(10) of Regulation S-K
under the Securities Act) to which any Credit Party is a party, by which any
Credit Party or its properties is bound or to which any Credit Party is subject
(collectively, “Material Contracts”), and also indicates the parties thereto. As
of the Closing Date, (i) each Material Contract is in full force and effect and
is enforceable by each Credit Party that is a party thereto in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general or equitable principles or by principles of good faith and
fair dealing, and (ii) no Credit Party or, to the knowledge of the Borrowers,
any other party thereto is in breach of or default under any Material Contract
in any material respect or has given notice of termination or cancellation of
any Material Contract.

 

63



--------------------------------------------------------------------------------

5.20 Security Documents. The provisions of each of the Security Documents
(whether executed and delivered prior to or on the Third Amendment Effective
Date or thereafter) are and will be effective to create in favor of the
Administrative Agent, for its benefit and the benefit of the Lenders, a valid
and enforceable security interest in and Lien upon all right, title and interest
of each Credit Party that is a party thereto in and to the Collateral purported
to be pledged by it thereunder and described therein, and upon (i) the initial
extension of credit hereunder, (ii) the filing of appropriately completed
Uniform Commercial Code financing statements and continuations thereof in the
jurisdictions specified therein, (iii) the filing of appropriately completed
short-form assignments in the U.S. Patent and Trademark Office and the U.S.
Copyright Office, as applicable, and (iv) the possession by the Administrative
Agent of any certificates evidencing the securities pledged thereby, duly
endorsed or accompanied by duly executed stock powers, such security interest
and Lien shall constitute a fully perfected and first priority security interest
in and Lien upon such right, title and interest of the applicable Credit Party
in and to such Collateral, to the extent that such security interest and Lien
can be perfected by such filings, actions and possession, subject only to
Permitted Liens.

5.21 No Burdensome Restrictions. No Credit Party is a party to any written
agreement or instrument or subject to any other obligations or any charter or
corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.22 OFAC; Anti-Terrorism Laws.

(a) None of the Parent or its Subsidiaries nor any Affiliate of the Parent and
its Subsidiaries (i) is a Sanctioned Person, (ii) has more than 15% of its
assets in Sanctioned Countries, or (iii) derives more than 15% of its operating
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loan hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Parent and its Subsidiaries
are in compliance in all material respects with the PATRIOT Act.

 

64



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Borrowers covenants and agrees that, until the termination of the
Revolving Credit Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

6.1 Financial Statements. The Borrowers will deliver to the Administrative Agent
and to each Lender:

(a) As soon as available and in any event within forty-five (45) days (or, if
earlier and if applicable to the Borrowers, the quarterly report deadline under
the Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the fiscal quarter ending
October 31, 2006, an unaudited consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal quarter, unaudited consolidated
statements of income for the Parent and its Subsidiaries for the fiscal quarter
then ended and unaudited consolidated statements of income and cash flows for
that portion of the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter; provided, that
electronic delivery to the Administrative Agent within the time period specified
above of a copy of the Parent’s Quarterly Report on Form 10-Q prepared in
accordance with the requirements therefor and filed with the United States
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 6.1(a); and

(b) As soon as available and in any event within ninety (90) days (or, if
earlier and if applicable to the Borrowers, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2007, an audited consolidated balance sheet of the Parent and
its Subsidiaries as of the end of such fiscal year and the related audited
consolidated statements of income, cash flows and stockholders’ equity for the
Parent and its Subsidiaries for the fiscal year then ended, including the notes
thereto, in each case setting forth comparative consolidated figures as of the
end of and for the preceding fiscal year, all in reasonable detail and (with
respect to the audited statements) certified by the independent certified public
accounting firm regularly retained by the Parent or another independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, together with a report thereon by such
accountants that is not qualified as to going concern or scope of audit and to
the effect that such financial statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Parent and its Subsidiaries as of the dates and for the periods indicated in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year; provided, that electronic delivery to the
Administrative Agent within the time period specified above of a copy of the
Parent’s Annual Report on Form 10-K for such fiscal year prepared in accordance
with the requirements therefor and filed with the United States Securities and
Exchange Commission shall be deemed to satisfy the requirements of this Section
6.1(b).

 

65



--------------------------------------------------------------------------------

6.2 Other Business and Financial Information. The Borrowers will deliver to the
Administrative Agent and each Lender:

(a) Concurrently with each delivery of the financial statements described in
Sections 6.1(a) and 6.1(b), beginning with delivery of such financial statements
for the fiscal quarter ending October 31, 2006, a Compliance Certificate with
respect to the period covered by the financial statements being delivered
thereunder, executed by a Financial Officer of each Borrower, together with a
Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in ARTICLE VII as of the last day of the period covered by
such financial statements;

(b) Concurrently with each delivery of the financial statements described in
Section 6.1(b), a certificate executed by a Financial Officer of the Parent in
form and substance reasonably satisfactory to the Administrative Agent and
setting forth the calculation of Excess Cash Flow for such fiscal year;

(c) As soon as available and in any event within ninety (90) days after the
commencement of each fiscal year, beginning with the 2008 fiscal year, a
consolidated operating budget for the Parent and its Subsidiaries for such
fiscal year and the four (4) succeeding years (prepared on a quarterly basis for
the first four fiscal quarters and thereafter on an annual basis), consisting of
consolidated balance sheets and consolidated statements of income and cash flows
in substantially the form of the Projections, together with a certificate of a
Financial Officer of the Parent to the effect that such budget has been prepared
in good faith and is a reasonable estimate of the financial position and results
of operations of the Parent and its Subsidiaries for the period covered thereby;

(d) Promptly upon receipt thereof, copies of any “management letter” submitted
to any Credit Party by its certified public accountants in connection with each
annual, interim or special audit to the extent not prohibited by the applicable
accountants (and the Borrowers agree to use commercially reasonable efforts to
obtain the consent of any such accountant to the disclosure of any such
management letter), and promptly upon completion thereof, any response reports
from such Credit Party in respect thereof;

(e) Promptly upon the sending, filing or receipt thereof, electronic copies of
(i) all financial statements, reports, notices and proxy statements that any
Credit Party shall send or make available generally to its shareholders, and
(ii) all regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that any Credit Party shall render to or
file with the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc. or any national securities exchange (provided, that
electronic filing with the Securities and Exchange Commission shall be deemed to
satisfy the requirements of this Section 6.2(d));

(f) Promptly upon closing thereof, notice of consummation of any Permitted
Acquisition involving total consideration (including, without limitation, the
issuance of Capital Stock) equal to or greater than $2,000,000;

(g) Promptly upon (and in any event within five (5) Business Days after) any
Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following (provided, that electronic delivery to the
Administrative Agent within the time period specified above of copies of a
Current Report of the Parent on Form 8-K prepared in accordance with the
requirements therefor regarding any of the items set forth in clauses (ii) and
(iii) below shall be deemed to satisfy the requirements of this Section 6.2(g)
with respect to such items):

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of the Borrowers specifying the nature of
such Default or Event of Default, the period of existence thereof and the action
that the Borrowers have taken and proposes to take with respect thereto;

 

66



--------------------------------------------------------------------------------

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Parent or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority (other than routine periodic inquiries, investigations or reviews),
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, and any material development
in any litigation or other proceeding previously reported pursuant to
Section 5.5 or this Section 6.2(g)(ii);

(iii) the receipt by the Parent or any of its Subsidiaries from any Governmental
Authority of (A) any notice asserting any failure by any such party to be in
compliance with applicable Requirements of Law or that threatens the taking of
any action against any such party or sets forth circumstances that, if taken or
adversely determined, could reasonably be expected to have a Material Adverse
Effect, or (B) any notice of any actual or threatened suspension, limitation or
revocation of, failure to renew, or imposition of any restraining order, escrow
or impoundment of funds in connection with, any license, permit, accreditation
or authorization of the Parent or its Subsidiaries, where such action could
reasonably be expected to have a Material Adverse Effect;

(iv) any other matter or event that has, or could reasonably be expected to
have, a material adverse effect on (x) the ability of the Parent and its
Subsidiaries, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents, or (y) the legality, validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder or
thereunder, together with a written statement of a Responsible Officer of a
Borrower setting forth the nature and period of existence thereof and the action
that the affected Credit Parties have taken and propose to take with respect
thereto;

(h) promptly upon the closing thereof, notice of the consummation of the sale of
all or substantially all of the assets or of the Capital Stock of Hewfant; and

(i) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Parent and its Subsidiaries as the Administrative Agent or any Lender may from
time to time reasonably request.

6.3 Existence; Franchises; Maintenance of Properties. Each of the Borrowers
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section 8.1, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,

 

67



--------------------------------------------------------------------------------

approvals and authorizations required by Governmental Authorities and necessary
to the ownership, occupation or use of its properties or the conduct of its
business, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (iii) keep all material
properties in good working order and condition (normal wear and tear and damage
by casualty excepted).

6.4 Compliance with Laws. Each of the Borrowers will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.

6.5 Payment of Obligations. Each of the Borrowers will, and will cause each of
its Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before
maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any Credit Party; provided, however, that no
Credit Party shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings and as to
which such Credit Party is maintaining adequate reserves with respect thereto in
accordance with GAAP.

6.6 Insurance. Each of the Borrowers will, and will cause each of its
Subsidiaries to, (i) maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated, and (ii) deliver certificates of such insurance to the Administrative
Agent with standard loss payable endorsements naming the Administrative Agent as
loss payee (on property and casualty policies) and additional insured (on
liability policies) as its interests may appear. Each such policy of insurance
shall contain a clause requiring the insurer to give not less than 30 days’
prior written notice to the Administrative Agent before any cancellation of the
policies for any reason whatsoever and shall provide that any loss shall be
payable in accordance with the terms thereof notwithstanding any act of any
Credit Party that might result in the forfeiture of such insurance.

6.7 Maintenance of Books and Records; Inspection. Each of the Borrowers will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority having jurisdiction over it, and (ii) permit employees or agents of
the Administrative Agent, and during the occurrence and continuation of an Event
of Default, any Lender to visit and inspect its properties and examine or audit
its books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to the Borrowers, the independent

 

68



--------------------------------------------------------------------------------

public accountants of the Parent and its Subsidiaries (and by this provision the
Borrowers authorize such accountants to discuss the finances and affairs of the
Parent and its Subsidiaries), all at such times and from time to time, upon
reasonable notice and during business hours, as may be reasonably requested.

6.8 Material Subsidiaries. Promptly (and in any event within ten (10) Business
Days after) the (i) creation or direct or indirect Acquisition of any new
Material Subsidiary or (ii) delivery of financial statements under Section 6.1
that indicate that a Subsidiary of the Parent (not another Borrower) not at such
time a Guarantor is a Material Subsidiary, the Borrowers shall do the following:

(a) Cause such new Material Subsidiary to execute and deliver to the
Administrative Agent (i) a joinder to the Guaranty, pursuant to which such new
Material Subsidiary shall become a guarantor thereunder and shall guarantee the
payment in full of the Obligations of the Borrowers under this Agreement and the
other Credit Documents, and (ii) a joinder to the Security Agreement pursuant to
which such new Material Subsidiary shall become a party thereto and shall grant
to the Administrative Agent a first priority Lien upon and security interest in
its accounts receivable, inventory, equipment, general intangibles and other
personal property as Collateral for its obligations under the Guaranty, subject
only to Permitted Liens, and the Parent will, or will cause the parent
Subsidiary that owns the Capital Stock of such new Subsidiary to, execute and
deliver to the Administrative Agent an amendment or supplement to the Security
Agreement pursuant to which all of the Capital Stock of such new Subsidiary
shall be pledged to the Administrative Agent, together with the certificates
evidencing such Capital Stock and undated stock powers duly executed in blank;

(b) Deliver to the Administrative Agent:

(i) a written legal opinion of counsel to such Subsidiary addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, which shall cover such
matters relating to such Subsidiary and the creation or acquisition thereof
incident to the transactions contemplated by this Agreement and this Section 6.8
and the other Credit Documents as set forth in the legal opinion of counsel
delivered to the Administrative Agent and the Lenders on the Closing Date;

(ii) (A) a copy of the certificate of incorporation (or other charter documents)
of such Subsidiary, certified as of a date that is acceptable to the
Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Subsidiary, (B) a copy of
the bylaws or similar organizational document of such Subsidiary, certified on
behalf of such Subsidiary as of a date that is acceptable to the Administrative
Agent by the corporate secretary or assistant secretary of such Subsidiary,
(C) a certificate of good standing for such Subsidiary issued by the applicable
Governmental Authority of the jurisdiction of incorporation or organization of
such Subsidiary and (D) copies of the resolutions of the board of directors and,
if required, stockholders or other equity owners of such Subsidiary authorizing
the execution, delivery and performance of the agreements, documents and
instruments executed pursuant to Sections 6.8(a), certified on behalf of such
Subsidiary by an Authorized Officer of such Subsidiary, all in form and
substance reasonably satisfactory to the Administrative Agent;

 

69



--------------------------------------------------------------------------------

(iii) a report of Uniform Commercial Code financing statement, tax and judgment
lien searches performed against such Subsidiary in each jurisdiction in which
such Subsidiary is incorporated or organized, which report shall show no Liens
on its assets (other than Permitted Liens); and

(iv) a certificate of the secretary or an assistant secretary of such Subsidiary
as to the incumbency and signature of the officers executing agreements,
documents and instruments executed pursuant to Sections 6.8(a);

(c) As promptly as reasonably possible, the Parent and its Subsidiaries will
deliver any such other documents, certificates and opinions, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Required Lenders may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected security interest in the Collateral being
pledged pursuant to the documents described above; and

(d) Notwithstanding the foregoing provisions of this Section 6.8, with respect
to any Foreign Subsidiary, (i) the Capital Stock of such Foreign Subsidiary will
not be required to be pledged to the extent (but only to the extent) that
(y) such Foreign Subsidiary is a Subsidiary of a Foreign Subsidiary or (z) such
pledge exceeds 65% of the voting Capital Stock of such Foreign Subsidiary,
unless and to the extent that the pledge of greater than 65% of the voting
Capital Stock of such Foreign Subsidiary would not cause any materially adverse
tax consequences to the Borrower, and (ii) such Foreign Subsidiary will not be
required to become a Subsidiary Guarantor if doing so would cause any materially
adverse tax consequences to any Borrower.

6.9 Additional Security. Each of the Borrowers will, and will cause each of its
Subsidiaries to, grant to the Administrative Agent, for the benefit of the
Lenders, from time to time security interests, Mortgages and other Liens in and
upon such of its assets and properties as are not covered by the Security
Documents executed and delivered on the Third Amendment Effective Date or
pursuant to Section 6.8, and as may be reasonably requested from time to time by
the Administrative Agent or the Required Lenders. Such security interests,
Mortgages and Liens shall be granted pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and shall
constitute valid and perfected security interests and Liens, subject to no Liens
other than Permitted Liens. Without limitation of the foregoing, in connection
with the grant of any Mortgage, the Borrower will, and will cause each
applicable Subsidiary to, at the Borrower’s expense, prepare, obtain and deliver
to the Administrative Agent any environmental assessments, appraisals, surveys,
title insurance and other matters or documents as the Administrative Agent may
reasonably request or as may be required under applicable banking laws and
regulations.

6.10 Environmental Laws. Each of the Borrowers will, and will cause each of its
Subsidiaries to comply in all material respects with all applicable
Environmental Laws, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

6.11 OFAC, PATRIOT Act Compliance. Each of the Borrowers will, and will cause
each of its Subsidiaries to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.

6.12 Further Assurances. Each of the Borrowers will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to perfect and maintain the validity and priority of the
Liens granted pursuant to the Security Documents and to effect, confirm or
further assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.

6.13 Landlord Waivers. The Borrowers will use commercially reasonable best
efforts to obtain a landlord waiver with respect to the Borrowers’ corporate
headquarters in Parsippany, NJ and the Borrowers’ technology facility in
Sarasota, FL, within 45 days of the Third Amendment Effective Date, in each case
in form and substance reasonably satisfactory to the Administrative Agent.

ARTICLE VII

FINANCIAL COVENANTS

Each of the Borrowers covenants and agrees that, until the termination of the
Revolving Credit Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

7.1 Leverage Ratio. The Borrowers will not permit the Leverage Ratio as of the
last day of any fiscal quarter to be greater than the ratio set forth below
opposite the period that includes the last day of such fiscal quarter:

 

Period

   Maximum
Leverage Ratio

April 30, 2009 through July 31, 2010

   4.25:1.0

October 31, 2010

   4.00:1.0

January 31, 2011

   3.75:1.0

April 30, 2011 and thereafter

   3.50:1.0

 

71



--------------------------------------------------------------------------------

7.2 Interest Coverage Ratio. The Borrowers will not permit the Interest Coverage
Ratio as of the last day of any fiscal quarter, beginning with the fiscal
quarter ending April 30, 2009, to be less than 3.0:1.0.

ARTICLE VIII

NEGATIVE COVENANTS

Each of the Borrowers covenants and agrees that, until the termination of the
Revolving Credit Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

8.1 Fundamental Changes. Each of the Borrowers will not, and will not permit or
cause any of its Material Subsidiaries to, liquidate, wind up or dissolve, or
enter into any consolidation, amalgamation, merger or other combination, or
sell, assign, lease, convey, transfer or otherwise dispose (whether in one or a
series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries), or agree to do any of the
foregoing; provided, however, that:

(i) any Subsidiary of a Borrower may merge or consolidate with, or be liquidated
into, (x) a Borrower (so long as such Borrower is the surviving or continuing
entity) or (y) so long as such merging or liquidating Subsidiary is not a
Borrower, any other Subsidiary (so long as, if either constituent entity is a
Guarantor, the surviving or continuing entity is a Guarantor), and in each case
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom;

(ii) any Subsidiary of a Borrower may merge or consolidate with another Person
(other than another Credit Party), so long as (x) the surviving entity is a
Guarantor, (y) such merger or consolidation constitutes a Permitted Acquisition
and the applicable conditions and requirements of Section 6.8 are satisfied, and
(z) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(iii) a Borrower may merge or consolidate with another Person (other than
another Credit Party), so long as (x) such Borrower is the surviving entity,
(y) such merger or consolidation constitutes a Permitted Acquisition and the
applicable conditions and requirements of Section 6.8 are satisfied, and (z) no
Default or Event of Default has occurred and is continuing or would result
therefrom;

 

72



--------------------------------------------------------------------------------

(iv) any Borrower or its Subsidiaries may engage in the sale or other
disposition of inventory and Cash Equivalents in the ordinary course of
business, the sale of accounts receivable (including receivables related to
Franchisee Financings), and the termination or unwinding of Hedge Agreements
permitted hereunder;

(v) any Borrower or its Subsidiaries may engage in the sale, exchange, or other
disposition in the ordinary course of business of equipment or other capital
assets that are obsolete or no longer necessary for the operations of such
Borrower or Subsidiary;

(vi) any Borrower or its Subsidiaries may engage in the sale, lease or other
disposition of assets by such Borrower or Subsidiary to a Borrower or to a
Guarantor (or by any Subsidiary that is not a Guarantor to another Subsidiary
that is not a Guarantor), in each case so long as no Event of Default shall have
occurred and be continuing or would result therefrom; and

(vii) the Borrowers may sell up to twenty percent (20%) of Consolidated Total
Assets as determined as of the date of the most recent financial statements
required to be provided hereunder, which may include the sale of all or
substantially all of the assets (or Capital Stock) of Hewfant.

8.2 Indebtedness. Each of the Borrowers will not, and will not permit or cause
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):

(i) Indebtedness of the Credit Parties in favor of the Administrative Agent and
the Lenders incurred under this Agreement and the other Credit Documents;

(ii) purchase money Indebtedness of the Borrowers and their respective
Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business, including Capital Lease Obligations, and any
renewals, replacements, refinancings or extensions thereof, provided that all
such Indebtedness shall not exceed $15,000,000 in aggregate principal amount
outstanding at any one time;

(iii) unsecured Indebtedness consisting of Contingent Purchase Price Obligations
customary, indemnification obligations and similar items of the Borrowers or any
of their Subsidiaries (to the extent constituting Indebtedness), incurred in
connection with Permitted Acquisitions and Asset Dispositions;

(iv) Indebtedness of the Borrowers or their respective Subsidiaries in
connection with Permitted Acquisitions in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding and any renewals, replacements,
refinancings or extensions thereof that do no increase the outstanding principal
amount thereof;

(v) unsecured loans and advances (A) by any Borrower or any Subsidiary of any
Borrower to any Subsidiary Guarantor, (B) by any Subsidiary to any Borrower, or
(C) by an Subsidiary that is not a Subsidiary Guarantor to any other Subsidiary
that is not

 

73



--------------------------------------------------------------------------------

a Subsidiary Guarantor; provided in the case of (A) and (B), that any such loan
or advance is subordinated in right and time of payment to the Obligations and
is evidenced by a promissory note, in form and substance reasonably satisfactory
to the Administrative Agent and pledged to the Administrative Agent pursuant to
the Security Documents;

(vi) Indebtedness of any Borrower under Hedge Agreements entered into in the
ordinary course of business to manage existing or anticipated interest rate or
foreign currency risks or equity risks related to share repurchases or employee
compensation plans and not for speculative purposes;

(vii) Indebtedness existing on the Third Amendment Effective Date and described
in Schedule 8.2 and any renewals, replacements, refinancings or extensions of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier final maturity date or decreased weighted
average life thereof;

(viii) Indebtedness consisting of Guaranty Obligations of the Borrowers or any
of their respective Subsidiaries incurred in the ordinary course of business for
the benefit of another Credit Party, provided that the primary obligation being
guaranteed is expressly permitted by this Agreement, and provided further that
any Guaranty Obligations of the Borrower or any Subsidiary Guarantor of
obligations of a Subsidiary that is not a Subsidiary Guarantor shall be subject
to the limitations on Investments set forth in Section 8.4(xiv);

(ix) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by any
Borrower or any Subsidiary of a Borrower in the ordinary course of business;

(x) Indebtedness of the Parent and its Subsidiaries arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five Business Days of its incurrence; and

(xi) other unsecured Indebtedness of the Parent and its Subsidiaries; provided
that (i) the proceeds thereof are applied to the prepayment of the Loans in
accordance with the provisions of Section 2.6(d), and (ii) the terms of such
Indebtedness are not adverse to the Lenders in any material respect.

8.3 Liens. Each of the Borrowers will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired, or file or authorize the filing
of, or permit to remain in effect, any financing statement or other similar
notice of any Lien with respect to any such property, asset, income or profits
under the Uniform Commercial Code of any state or under any similar recording or
notice statute, or agree to do any of the foregoing, other than the following
(collectively, “Permitted Liens”):

(i) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the other
Credit Documents;

 

74



--------------------------------------------------------------------------------

(ii) Liens in existence on the Closing Date and set forth on Schedule 8.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);

(iii) Liens imposed by law or by contract, such as Liens of carriers,
warehousemen, mechanics, materialmen and landlords, incurred in the ordinary
course of business for sums not constituting borrowed money that are not overdue
for a period of more than sixty (60) days or that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP (if so required);

(iv) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 9.1(j)) incurred in the
ordinary course of business in connection with state, local or federal
regulations applicable to tax preparers, worker’s compensation, unemployment
insurance or other forms of governmental insurance or benefits, or to secure the
performance of letters of credit, bids, tenders, statutory obligations, surety
and appeal bonds, leases, public or statutory obligations, government contracts
and other similar obligations (other than obligations for borrowed money)
entered into in the ordinary course of business;

(v) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

(vi) any attachment or judgment Lien not constituting an Event of Default under
Section 9.1(h);

(vii) customary rights of set-off, revocation, refund or chargeback under
deposit or other cash management or credit card agreements or under the Uniform
Commercial Code of banks or other financial institutions where the Borrowers or
any of their Subsidiaries maintains deposits (other than deposits intended as
cash collateral) in the ordinary course of business;

(viii) Liens that arise in favor of banks under Article 4 of the Uniform
Commercial Code on items in collection and the documents relating thereto and
proceeds thereof;

 

75



--------------------------------------------------------------------------------

(ix) Liens arising from the filing (for notice purposes only) of UCC-1 financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) in respect of true leases otherwise permitted hereunder;

(x) with respect to any real property occupied by the Borrowers or any of their
Subsidiaries, (a) all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof, and (b) any
other Lien or exception to coverage described in mortgagee policies of title
insurance issued in favor of and accepted by the Administrative Agent;

(xi) any leases, subleases, licenses or sublicenses granted by the Borrowers or
any of their Subsidiaries to third parties in the ordinary course of business
and not interfering in any material respect with the business of the Borrowers
and their Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;

(xii) Liens securing the purchase money Indebtedness or Capital Lease
Obligations permitted under Section 8.2(ii), provided that (x) any such Lien
shall attach to the property being acquired, constructed or improved with such
Indebtedness concurrently with or within ninety (90) days after the acquisition
(or completion of construction or improvement) or the refinancing thereof by the
Borrowers or such Subsidiary, (y) the amount of the Indebtedness secured by such
Lien shall not exceed the cost to the Borrowers or such Subsidiary of acquiring,
constructing or improving the property and any other assets then being financed
solely by the same financing source, and (z) any such Lien shall not encumber
any other property of the Borrowers or any of their Subsidiaries except assets
then being financed solely by the same financing source; and

(xiii) other Liens securing obligations of the Borrowers and their Subsidiaries
not exceeding twenty percent (20%) of Consolidated Net Tangible Assets in
aggregate principal amount outstanding at any time.

8.4 Investments. Each of the Borrowers will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, purchase, own, invest in or
otherwise acquire any Capital Stock, evidence of indebtedness or other
obligation or security or any interest whatsoever in any other Person, or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, or make any
Acquisition, or create or acquire any Subsidiary, or become a partner or joint
venturer in any partnership or joint venture (collectively, “Investments”), or
make a commitment or otherwise agree to do any of the foregoing, other than:

(i) Investments consisting of Cash Equivalents;

 

76



--------------------------------------------------------------------------------

(ii) Investments consisting of the extension of trade credit, the creation of
prepaid expenses, and the purchase of inventory, supplies, equipment and other
assets, in each case by the Borrowers and their Subsidiaries in the ordinary
course of business;

(iii) Investments (including equity securities and debt obligations) of the
Borrowers and their Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv) without duplication, Investments consisting of intercompany Indebtedness to
the extent permitted under Section 8.2(v);

(v) Investments existing as of the Closing Date or required to be made pursuant
to contractual obligations in existence on the Closing Date and described in
Schedule 8.4, and any extensions or renewals thereof;

(vi) Investments of a Borrower under Hedge Agreements entered into in the
ordinary course of business to manage existing or anticipated interest rate or
foreign currency risks or equity risks related to share repurchases or employee
compensation plans and not for speculative purposes;

(vii) Investments of any Borrower in its Subsidiaries, in each case to the
extent made prior to the Closing Date;

(viii) Investments (other than Acquisitions) consisting of the making of capital
contributions or the purchase of Capital Stock (x) by a Borrower or any
Subsidiary of a Borrower in any other Subsidiary that (1) is a Guarantor
immediately prior to, (2) will be a Guarantor immediately after giving effect
to, such Investment, or (3) is not a Material Subsidiary, and (y) by any
Subsidiary in a Borrower;

(ix) Permitted Acquisitions; provided, that consummation of any such acquisition
shall be deemed to be a representation to the Administrative Agent and the
Lenders by the Borrowers that the conditions set forth in the definition of
Permitted Acquisition and Section 6.8 have been satisfied;

(x) Investments in connection with pledges, deposits, payments or performance
bonds made or given in the ordinary course of business in connection with or to
secure lease payments, statutory, regulatory or similar obligations including,
without limitation, obligations under insurance, health, disability, safety, or
environmental obligations or under local, state or federal laws or regulations
related to tax preparers;

(xi) Franchisee Financings and Franchisee Advance Payments;

(xii) Guaranty Obligations of a Borrower or a Subsidiary of a Borrower with
respect to another Borrower or Subsidiary of a Borrower;

 

77



--------------------------------------------------------------------------------

(xiii) Investments received as part of a redemption or payment of or for, as a
dividend on, or as a distribution in respect of, other Investments permitted by
this Section; and

(xiv) other Investments of the Borrowers and their Subsidiaries not otherwise
permitted under this Section 8.4 (including other Investments in Franchisees and
joint ventures, but excluding Investments in Foreign Subsidiaries) in an
aggregate amount not exceeding $25,000,000 at any time outstanding for all such
Investments.

8.5 Restricted Payments. Each of the Borrowers will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing, except
that:

(i) the Borrowers and any of their Subsidiaries may declare and make dividend
payments or other distributions payable solely in its common stock;

(ii) each Subsidiary of the Borrowers may declare and make dividend payments or
other distributions on a pro rata basis, in each case to the extent not
prohibited under applicable Requirements of Law; and

(iii) the Parent may make payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Parent
and its Subsidiaries.

8.6 Transactions with Affiliates. Each of the Borrowers will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer or director,
stockholder or other Affiliate of the Borrowers or any of their Subsidiaries,
except upon fair and reasonable terms that are no less favorable to it than it
would be obtained in a comparable arm’s length transaction with a Person other
than an Affiliate of the Borrowers or any of their Subsidiaries; provided,
however, that nothing contained in this Section 8.6 shall prohibit:

(i) transactions described on Schedule 8.6 (and any renewals or replacements
thereof on terms not materially more disadvantageous to the applicable Credit
Party) or otherwise expressly permitted under this Agreement;

(ii) transactions among the Borrowers and/or the Guarantors not prohibited under
this Agreement (provided that such transactions shall remain subject to any
other applicable limitations and restrictions set forth in this Agreement);

(iii) transactions with officers or directors (solely in their capacity as an
officer or director); and

(iv) restricted payments permitted under Section 8.5.

 

78



--------------------------------------------------------------------------------

8.7 Transactions with Franchisees. Each of the Borrowers will not and will not
permit any of their Subsidiaries to, engage in any material transactions with
any Franchisee except on such terms as are agreed to by an officer of the
Borrowers that in such officer’s reasonable business judgment, will provide
economic benefit to the Borrowers or one of their Subsidiaries.

8.8 Lines of Business. Each of the Borrowers will not, and will not permit or
cause any of its Subsidiaries to, engage in any business other than (x) a Line
of Business or (y) other businesses that, in the aggregate, do not account for
more than five percent (5%) of consolidated net revenues of the Parent and its
Subsidiaries.

8.9 Sale-Leaseback Transactions. Each of the Borrowers will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, become or
remain liable as lessee or as guarantor or other surety with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real, personal or mixed, and whether now owned or hereafter acquired) (i) that
any Credit Party has sold or transferred (or is to sell or transfer) to a Person
that is not a Credit Party or (ii) that any Credit Party intends to use for
substantially the same purpose as any other property that, in connection with
such lease, has been sold or transferred (or is to be sold or transferred) by a
Credit Party to another Person that is not a Credit Party, in each case except
for transactions otherwise expressly permitted under this Agreement and except
for any such sale or transfer (made in connection with the corresponding
leaseback of the relevant asset) by the Borrowers or any Subsidiary of any fixed
or capital assets acquired (or the construction of which is completed) after the
Closing Date that is made for cash consideration in an amount not less than the
cost of such fixed or capital asset and is consummated within 30 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset.

8.10 Certain Amendments. Each of the Borrowers will not, and will not permit or
cause any of its Subsidiaries to, amend, modify or change any provision of its
articles or certificate of incorporation or formation, bylaws, operating
agreement or other applicable formation or organizational documents, as
applicable, the terms of any class or series of its Capital Stock, or any
agreement among the holders of its Capital Stock or any of them, in each case
other than in a manner that could not reasonably be expected to adversely affect
the Lenders in any material respect.

8.11 Restrictive Agreements. Each of the Borrowers will not, and will not permit
or cause any of its Subsidiaries to, directly or indirectly, enter into, incur,
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrowers or their
Subsidiaries to create, incur or permit to exist any Lien upon the properties or
assets of the Borrowers or such Subsidiaries, or (b) the ability of the
Borrowers or any Subsidiary to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to the
Borrowers or any such Subsidiaries or to guaranty indebtedness of the Borrowers
or any such Subsidiaries; provided, that (i) the foregoing shall not apply to
any restrictions or conditions imposed by a Requirement of Law, this Agreement
or the other Credit Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof and identified on
Schedule 8.11 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such

 

79



--------------------------------------------------------------------------------

restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided, such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement related to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

8.12 Fiscal Year. Each of the Borrowers will not, and will not permit or cause
any of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.

8.13 Accounting Changes. Other than as permitted pursuant to Section 1.2, each
of the Borrowers will not, and will not permit or cause any of its Subsidiaries
to, make or permit any material change in its accounting policies or reporting
practices, except as are made in conformity with GAAP (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization).

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

(a) The Borrowers shall fail to pay when due (i) any principal of any Loan or
any Reimbursement Obligation, or (ii) any interest on any Loan, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement), and (in the case of this clause (ii) only) such failure shall
continue for a period of three (3) Business Days;

(b) The Borrowers or any other Credit Party shall (i) fail to observe, perform
or comply with any condition, covenant or agreement contained in any of
Sections 2.14, 6.1, 6.2(a), 6.2(g)(i), 6.3(i), or 6.8 or in ARTICLE VII or
ARTICLE VIII or (ii) fail to observe, perform or comply with any condition,
covenant or agreement contained in Section 6.2 (other than Sections 6.2(a) and
6.2(g)(i)) and (in the case of this clause (ii) only) such failure shall
continue unremedied for a period of five (5) days after the earlier of (y) the
date on which a Responsible Officer of a Borrower acquires knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrowers;

(c) The Borrowers or any other Credit Party shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections 9.1(a)
and 9.1(b), and such failure (i) by the express terms of such Credit Document,
constitutes an Event of Default, or (ii) shall continue unremedied for any grace
period specifically applicable thereto or, if no grace period is specifically
applicable, for a period of thirty (30) days after the earlier of (y) the date
on which a Responsible Officer of a Borrower acquires knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrowers; or any event of default shall occur under
any Hedge Agreement to which a Borrower and any Hedge Party are parties;

 

80



--------------------------------------------------------------------------------

(d) Any representation or warranty made or deemed made by or on behalf of the
Borrowers or any other Credit Party in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
at any time in connection herewith or therewith shall prove to have been
incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;

(e) The Borrowers or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal amount of
at least $10,000,000 or (z) any termination or other payment under any Hedge
Agreement covering a notional amount of Indebtedness of at least $10,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), but giving effect to any cure periods with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity (excluding any Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness and such Indebtedness is satisfied within five (5) Business Days of
such sale or transfer);

(f) Any Borrower or any other Credit Party shall (i) file a voluntary petition
or commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
controvert in a timely and appropriate manner, any petition or case of the type
described in Section 9.1(g), (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;

(g) Any involuntary petition or case shall be filed or commenced against a
Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;

 

81



--------------------------------------------------------------------------------

(h) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid or
fully bonded or covered by insurance as to which the surety or insurer, as the
case may be, has the financial ability to perform and has acknowledged liability
in writing) in excess of $10,000,000 shall be entered or filed against a
Borrower or any other Credit Party or any of their respective properties and the
same shall not be paid, dismissed, bonded, vacated, stayed or discharged within
a period of thirty (30) days or in any event later than five (5) days prior to
the date of any proposed sale of such property thereunder;

(i) Any Security Document to which any Borrower or any other Credit Party is now
or hereafter a party shall for any reason cease to be in full force and effect
or cease to be effective to give the Administrative Agent a valid and perfected
security interest in and Lien upon the Collateral purported to be covered
thereby, subject to no Liens other than Permitted Liens, in each case unless any
such cessation occurs in accordance with the terms thereof or is due to any act
or failure to act on the part of the Administrative Agent or any Lender, or any
Borrower or any other Credit Party shall assert any of the foregoing; or the
Guaranty shall for any reason cease to be in full force and effect as to any
Guarantor, or any Guarantor or any Person acting on its behalf shall deny or
disaffirm such Guarantor’s obligations thereunder;

(j) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, any
Credit Party and its ERISA Affiliates have incurred, or could reasonably be
expected to incur, liability to any one or more Plans or Multiemployer Plans or
to the PBGC (or to any combination thereof) that could reasonably be expected to
have a Material Adverse Effect;

(k) Any of the following shall occur:

(i) except as expressly permitted pursuant to Section 8.1(i) or 8.1(vii), the
Parent shall cease to own directly or indirectly 100% of the issued and
outstanding Capital Stock of the other Borrowers,

(ii) any Material Subsidiary shall not be a Wholly Owned Subsidiary;

(iii) any Person or group of Persons (within the meaning of the Exchange Act
rules) shall have become the beneficial owner of outstanding Capital Stock of
the Parent having 30% or more of the Total Voting Power of the Parent, or

(iv) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Parent by Persons who were neither (x) nominated by
the board of directors of the Parent nor (y) appointed by directors so
nominated.

9.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:

(a) Declare the Revolving Credit Commitments, the Swingline Commitment, and the
Issuing Lender’s obligation to issue Letters of Credit, to be terminated,
whereupon the same shall terminate; provided that, upon the occurrence of a
Bankruptcy Event, the Revolving Credit Commitments, the Swingline Commitment and
the Issuing Lender’s obligation to issue Letters of Credit shall automatically
be terminated;

 

82



--------------------------------------------------------------------------------

(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement and the other Credit Documents (but
excluding any amounts owing under any Hedge Agreement), shall become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind, all of which are hereby
knowingly and expressly waived by the Borrowers; provided that, upon the
occurrence of a Bankruptcy Event, all of the outstanding principal amount of the
Loans and all other amounts described in this Section 9.2(b) shall automatically
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind, all of
which are hereby knowingly and expressly waived by the Borrowers;

(c) Direct the Borrowers to deposit (and the Borrowers hereby agree, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such additional amount
of cash as is equal to the aggregate Stated Amount of all Letters of Credit then
outstanding (whether or not any beneficiary under any Letter of Credit shall
have drawn or be entitled at such time to draw thereunder), such amount to be
held by the Administrative Agent in the Cash Collateral Account as security for
the Letter of Credit Exposure as described in Section 3.8;

(d) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrowers, for themselves and on behalf of their Subsidiaries,
hereby consent to such right and such appointment and hereby waive any objection
the Borrowers or any Subsidiary may have thereto or the right to have a bond or
other security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and

(e) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law.

9.3 Remedies: Set-Off. Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender, the Issuing Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate to or for the credit or the account of the Borrowers against any and
all of the obligations of the Borrowers now or hereafter existing under this
Agreement or any other Credit Document to such Lender or the Issuing Lender,
irrespective of whether or not such Lender or the Issuing Lender shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of the Borrowers may be contingent or unmatured or are owed to a
branch or

 

83



--------------------------------------------------------------------------------

office of such Lender or the Issuing Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Lender or their respective Affiliates may have.
Each Lender and the Issuing Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Issuing Lender and the
Swingline Lender) hereby irrevocably appoints Wachovia to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrowers nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

84



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.5 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by a Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in ARTICLE IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article

 

85



--------------------------------------------------------------------------------

shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 11.1 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

86



--------------------------------------------------------------------------------

10.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent, Documentation Agent or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

10.9 Collateral and Guaranty Matters.

(a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, (i) to release any Lien granted to or held by the Administrative
Agent upon any Collateral (A) upon termination of the Revolving Credit
Commitments, termination, expiration or cash collateralization of all
outstanding Letters of Credit and payment in full of all of the Obligations
(other than Obligations owing to any Hedge Party under or in connection with any
Hedge Agreement required or permitted by this Agreement) then due and payable,
(B) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition expressly permitted hereunder or under any other
Credit Document or to which the Required Lenders have consented in writing or
(C) otherwise pursuant to and in accordance with the provisions of any
applicable Credit Document, provided that, unless agreed to by all of the
Lenders, the Administrative Agent shall not release all or substantially all of
the Collateral (except as may be specifically provided in this Agreement or in
any Credit Document), (ii) to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Credit Document to the holder of any
Lien on such property that is permitted by Section 8.3(xii); (iii) to release
(x) any Guarantor from its obligations under the Guaranty or (y) Hewfant from
its obligations under this Agreement, in each case if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any such Person from its
obligations under the Guaranty or this Agreement, as applicable, pursuant to
this Section 10.9(b).

10.10 Issuing Lender and Swingline Lender. The provisions of this ARTICLE X
(other than Section 10.2) shall apply to the Issuing Lender and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.

 

87



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.1 Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder,(iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC.

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Parent or any of its
Subsidiaries arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Substances on or from any property
owned or operated by the Parent or any of its Subsidiaries, or any Environmental
Claim related in any way to the Parent or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Parent or any of its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of

 

88



--------------------------------------------------------------------------------

competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrowers or any other Credit Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Borrowers or such Credit Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Section 11.1(a) or Section 11.1(b) to be paid by them to
the Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s proportion (based on the
percentages as used in determining the Required Lenders as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Lender in connection with such capacity. The obligations of the Lenders
under this Section 11.1(c) are subject to the provisions of Section 2.3(c).

(d) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.1(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable by the Borrowers upon
demand therefor.

11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.

(a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).

 

89



--------------------------------------------------------------------------------

(b) Each Borrower irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against a Borrower or any other Credit Party or its properties
in the courts of any jurisdiction.

(c) Each Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
Section 11.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.4. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

11.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

90



--------------------------------------------------------------------------------

11.4 Notices; Effectiveness; Electronic Communication.

(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 11.4(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i) if to the Borrowers, the Administrative Agent, the Issuing Lender or the
Swingline Lender, to it at the address (or telecopier number) specified for such
person on Schedule 1.1(a); and

(ii) if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided in Section 11.4(b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or a Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received when received by the Administrative Agent for posting on such internet
or intranet website.

(c) Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).

 

91



--------------------------------------------------------------------------------

11.5 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by any Credit Party from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

(a) unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan or Reimbursement Obligation, reduce the
rate of or forgive any interest thereon (provided that only the consent of the
Required Lenders shall be required to waive the applicability of any
post-default increase in interest rates), or reduce or forgive any fees
hereunder (other than fees payable to the Administrative Agent, the Arranger or
the Issuing Lender for its own account), (ii) extend the final scheduled
maturity date or any other scheduled date for the payment of any principal of or
interest on any Loan (including any scheduled date for the mandatory reduction
or termination of any Revolving Credit Commitments, extend the time of payment
of any Reimbursement Obligation or any interest thereon, extend the expiry date
of any Letter of Credit beyond the Letter of Credit Maturity Date, or extend the
time of payment of any fees hereunder (other than fees payable to the
Administrative Agent, the Arranger or the Issuing Lender for its own account),
or (iii) increase any Revolving Credit Commitment of any such Lender over the
amount thereof in effect or extend the maturity thereof (it being understood
that a waiver of any condition precedent set forth in Section 4.2 or of any
Default or Event of Default or mandatory reduction in the Revolving Credit
Commitments, if agreed to by the Required Lenders or all Lenders (as may be
required hereunder with respect to such waiver), shall not constitute such an
increase);

(b) unless agreed to by all of the Lenders, (i) release any Guarantor from its
obligations under the Guaranty (other than (A) as may be otherwise specifically
provided in this Agreement or in any other Credit Document or (B) in connection
with the sale or other disposition of all of the Capital Stock of such Guarantor
in a transaction expressly permitted under or pursuant to this Agreement),
(ii) reduce the percentage of the aggregate Revolving Credit Commitments or of
the aggregate unpaid principal amount of the Loans, or the number or percentage
of Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change or waive any provision of Section 2.15,
any other provision of this Agreement or any other Credit Document requiring pro
rata treatment of any Lenders, or this Section 11.5; and

(c) unless agreed to by the Issuing Lender, the Swingline Lender or the
Administrative Agent in addition to the Lenders required as provided hereinabove
to take such action, affect the respective rights or obligations of the Issuing
Lender, the Swingline Lender or the Administrative Agent, as applicable,
hereunder or under any of the other Credit Documents.

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

 

92



--------------------------------------------------------------------------------

11.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither any Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 11.6(b), (ii) by way of participation in accordance with the
provisions of Section 11.6(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 11.6(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitments and the Loans (including for
purposes of this Section 11.6(b), participations in Letters of Credit and in
Swingline Loans) at the time owing to it); provided that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the Revolving
Credit Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Revolving Credit Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than (x) $5,000,000, in the case of any assignment in
respect of a Revolving Credit Commitment (which for this purpose includes
Revolving Loans outstanding), (y) the entire Swingline Commitment and the full
amount of the outstanding Swingline Loans, in the case of Swingline Loans, or
(z) $5,000,000 in the case of any assignment in respect of outstanding Term
Loans, unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Revolving Credit Commitment assigned, except
that this clause (ii) shall not apply to rights in respect of Swingline Loans;

 

93



--------------------------------------------------------------------------------

(iii) any assignment of outstanding Term Loans must be approved by the
Administrative Agent and (so long as no Default or Event of Default has occurred
and is continuing) the Borrowers, each such consent not to be unreasonably
withheld or delayed, unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee)

(iv) any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the Issuing Lender, the Swingline Lender and (so long as
no Default or Event of Default has occurred and is continuing) the Borrowers,
each such consent not to be unreasonably withheld or delayed, unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

(v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 11.1
with respect to facts and circumstances occurring prior to the effective date of
such assignment. If requested by or on behalf of the Eligible Assignee, the
Borrowers, at their own expense, will execute and deliver to the Administrative
Agent a new Note or Notes to the order of the Eligible Assignee (and, if the
assigning Lender has retained any portion of its rights and obligations
hereunder, to the order of the assigning Lender), prepared in accordance with
the applicable provisions of Section 2.4 as necessary to reflect, after giving
effect to the assignment, the Revolving Credit Commitments and/or outstanding
Loans, as the case may be, of the Eligible Assignee and (to the extent of any
retained interests) the assigning Lender, in substantially the form of
Exhibits A-1 and/or A-2, as applicable. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.6(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.6(c).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrowers and the
Issuing

 

94



--------------------------------------------------------------------------------

Lender, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Credit Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitments and/or the Loans (including such Lender’s
participations in Letters of Credit and Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.5(a) and
clause (i) of Section 11.5(b) that affects such Participant. Subject to
Section 11.6(e), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17 and 2.18 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.3 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.15(b) as though it were a
Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.16(a), Section 2.16(b) or Section 2.17 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrowers’ prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping

 

95



--------------------------------------------------------------------------------

system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act or any state laws based on the Uniform Electronic Transactions Act.

(h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrowers and their Subsidiaries furnished to it by or on behalf of any other
party hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 11.11.

(i) Notwithstanding anything to the contrary contained herein, if Wachovia
assigns all of its Revolving Credit Commitments and Revolving Loans in
accordance with this Section 11.6, Wachovia may resign as Issuing Lender upon
written notice to the Borrowers and the Lenders. Upon any such notice of
resignation, the Borrowers shall have the right to appoint from among the
Lenders a successor Issuing Lender; provided that no failure by the Borrowers to
make such appointment shall affect the resignation of Wachovia as Issuing
Lender. Wachovia shall retain all of the rights and obligations of the Issuing
Lender hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation and all obligations of
the Borrowers and the Revolving Credit Lenders with respect thereto (including
the right to require the Revolving Credit Lenders to make Revolving Loans or
fund participation interests pursuant to ARTICLE III).

(j) Notwithstanding any other provision of this Agreement, no Lender will assign
its rights and obligations under this Agreement, or sell participations in its
rights and/or obligations under this Agreement, to any Person who is (i) listed
on the Specially Designated Nationals and Blocked Persons List maintained by
OFAC and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation or (ii) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar executive orders.

11.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

 

96



--------------------------------------------------------------------------------

11.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrowers or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof, the making and repayment of the Loans and the issuance and repayment of
the Letters of Credit. In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including, without limitation, the provisions of Sections 2.16(a), 2.16(b),
2.17, 2.18 and 11.1, shall survive the payment in full of all Loans and Letters
of Credit, the termination of the Revolving Credit Commitments and all Letters
of Credit, and any termination of this Agreement or any of the other Credit
Documents.

11.9 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

11.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control. Without
limiting the foregoing, no payment by the Borrowers under this Agreement,
including without limitation any voluntary or mandatory prepayment of the Loans,
shall affect the Borrowers’ obligation to continue making payments under any
Hedge Agreement with any Hedge Party, which shall remain in full force and
effect notwithstanding such prepayment, subject to the terms of such Hedge
Agreement.

11.11 Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process’ provided, that the Administrative Agent, the Issuing
Lender or such Lender, as the case may be, shall, at the Borrowers’ expense,
request confidential treatment of such Information to the extent permitted by
applicable law and the Administrative Agent, the Issuing Lender, or such Lender,
as the case may be, shall, to the extent permitted by applicable law, promptly
inform the Borrowers with respect thereto so that the Borrowers may seek
appropriate protective relief to the extent permitted by applicable law and
provided, further, that in the event that such protective remedy or other remedy
is not obtained, the Administrative Agent, the Issuing Lender

 

97



--------------------------------------------------------------------------------

or such Lender, as the case may be, shall furnish only that portion of the
Information that, on the advice of counsel, is legally required and shall
disclose the Information in a manner reasonably designed to preserve its
confidential nature and shall cooperate (at the Borrowers’ expense) with the
Borrowers’ counsel to obtain a protective order or other reasonable assurance
that confidential treatment will be accorded to the Information, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any Hedge Agreement or any
action or proceeding relating to this Agreement or any other Credit Document or
any Hedge Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (iii) an investor or prospective investor in an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such Approved Fund, (iv) a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) a nationally recognized
rating agency that requires access to information regarding the Credit Parties,
the Loans and Credit Documents in connection with ratings issued with respect to
an Approved Fund, (g) with the consent of the Borrowers or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers or any of their
Subsidiaries or Affiliates.

For purposes of this Section, “Information” means all information received from
the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

11.12 Joint and Several Liability.

(a) The Borrowers are jointly and severally liable for the Obligations. The
Obligations of the Borrowers are independent of each other, and a separate
action or actions may be brought and prosecuted against any Borrower to enforce
this Agreement, irrespective of whether any action is brought against any other
Borrower or whether any other Borrower is joined in any such action or actions.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of any Borrower to
repay any Obligations incurred by another Borrower shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of such Borrower hereunder shall be limited to
the maximum amount that is valid and enforceable under applicable law (whether
federal or state and including, without limitation, the Bankruptcy Code).

 

98



--------------------------------------------------------------------------------

(c) Each Borrower agrees that all indebtedness and other obligations, whether
now or hereafter existing, of any Borrower or any other Subsidiary to a
Borrower, and any intercompany receivables, together with any interest thereon,
shall be, and hereby are, subordinated and made junior in right of payment to
the Obligations. Each Borrower further agrees that if any amount shall be paid
to or any distribution received by it (i) on account of any such indebtedness at
any time after the occurrence and during the continuance of an Event of Default,
or (ii) on account of any such rights of subrogation, indemnity, contribution or
reimbursement at any time prior to the satisfaction of Obligations hereunder,
such amount or distribution shall be deemed to have been received and to be held
in trust for the benefit of the Lenders, and shall forthwith be delivered to the
Administrative Agent in the form received (with any necessary endorsements in
the case of written instruments), to be applied against the Obligations, whether
or not matured, in accordance with the terms hereof or the applicable Credit
Documents and without in any way discharging, limiting or otherwise affecting
the liability of such Borrower under any other provision of this Agreement.

(d) To the fullest extent permitted under applicable law, each Borrower hereby
waives any right to require the Administrative Agent or any Lender to
(i) proceed against any Borrower, any other guarantor or any other party, or
(ii) pursue any other remedy in the Administrative Agent’s or any Lender’s power
whatsoever. Each Borrower waives any defense based on or arising out of any
defense of any other Borrower, any other guarantor or any other party other than
the satisfaction in full of the Obligations, including without limitation any
defense based on or arising out of the disability of any other Borrower, any
other guarantor or any other party or the cessation from any cause of the
liability of any other Borrower other than the satisfaction in full of
Obligations. Each Borrower waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance, and notices of
the existence, creation or incurring of new or additional indebtedness.

11.13 Appointment of Administrative Borrower. Each Borrower hereby irrevocably
appoints Jackson Hewitt as the borrowing agent and attorney-in-fact for the
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by all of the Borrowers that such appointment has
been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (i) to provide to the Administrative Agent and receive
from the Administrative Agent all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.

11.14 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties

 

99



--------------------------------------------------------------------------------

relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (except for the Fee Letter). This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.

11.15 Disclosure of Information. The Borrowers agree and consent to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

11.16 USA Patriot Act Notice. Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

JACKSON HEWITT TAX SERVICE INC.

JACKSON HEWITT INC.

TAX SERVICES OF AMERICA, INC.

HEWFANT INC.

By:     Name:     Title:    

(signatures continued)



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and
as a Lender By:     Name:     Title:    



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent, and as a Lender By:     Name:    
Title:    



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent, and as a Lender By:     Name:     Title:  
 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent, and as a Lender By:    
Name:     Title:    



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Documentation Agent, and as a Lender By:     Name:
    Title:    



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:     Name:     Title:    



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:     Name:     Title:    



--------------------------------------------------------------------------------

RBS / CITIZENS BANK, as a Lender By:     Name:     Title:    



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as a Lender By:     Name:     Title:    



--------------------------------------------------------------------------------

CAPITAL ONE BANK (formerly North Fork Bank), as a Lender By:     Name:    
Title:    



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender By:     Name:    
Title:    



--------------------------------------------------------------------------------

TD BANK (formerly Commerce Bank), as a Lender By:     Name:     Title:    